Exhibit 10.23

 

LEASE AGREEMENT

 

by and between

 

CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM

 

as Landlord

 

and

 

CERADYNE, INC.

 

as Tenant

 

Suite 100, Building 696

 

and

 

Suite 122, Building 780

 



--------------------------------------------------------------------------------

COVER PAGE

 

The capitalized terms in this Lease shall have the meanings ascribed to them
below, and each reference to such term in the Lease shall incorporate such
meaning therein as if fully set forth therein.

 

LANDLORD:    CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM, a public entity of
the State of
California, with its principal office located at c/o CB Richard Ellis Investors,
L.L.C., 865 South
Figueroa Street, Thirty-Fifth Floor, Los Angeles, California 90017. TENANT:   
CERADYNE, INC., a Delaware corporation, d/b/a Ceradyne Thermo Materials LEASED
PREMISES:    (a)   

Address:      696 and 780 ParkNorth Boulevard

                     Clarkston, Georgia 30021

     (b)   

Suite:            Suite 100 (within Building 696)

                     Suite 122 (within Building 780)

     (c)   

Rentable Area:

38,600 rentable square feet (within Building 696)

  8,400 rentable square feet (within Building 780)

47,000 total rentable square feet

     (d)   

Pro Rata Share of Building:

39.468% (Building 696)

12.50% (Building 780)

     (e)    Project: ParkNorth Business Center TERM:    Sixty-four (64) months
ANTICIPATED COMMENCEMENT DATE:    February 1, 2004

ANTICIPATED

EXPIRATION DATE:

   May 31, 2009 BASE RENTAL (PER YEAR):    $176,720.04
(subject to annual escalations and provisions regarding abatement of rent as
hereinafter provided) BASE YEAR:    2004 SECURITY DEPOSIT:    $16,575.00
(computed based upon monthly amount of Base Rental applicable to the last month
of the term) LANDLORD’S AGENT:    Trammell Crow Services, Inc. TENANT’S AGENT:
   N/A

 

i



--------------------------------------------------------------------------------

CERADYNE, INC.

 

LEASE AGREEMENT

TABLE OF CONTENTS

 

SECTION

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

1. LEASED PREMISES

   1

2. TERM

   1

3. RENTAL

   2

4. DELAY IN DELIVERY OF POSSESSION

   5

5. USE OF LEASED PREMISES

   5

6. UTILITIES

   5

7. ACCEPTANCE OF LEASED PREMISES

   6

8. ALTERATIONS, MECHANICS’ LIENS

   6

9. QUIET CONDUCT/QUIET ENJOYMENT

   7

10. FIRE INSURANCE, HAZARDS

   7

11. LIABILITY INSURANCE

   8

12. INDEMNIFICATION

   8

13. WAIVER OF CLAIMS

   9

14. REPAIRS

   9

15. SIGNS, LANDSCAPING

   10

16. ENTRY BY LANDLORD

   10

17. TAXES AND INSURANCE INCREASE

   11

18. ABANDONMENT

   12

19. DESTRUCTION

   12

20. ASSIGNMENT AND SUBLETTING

   13

21. EVENTS OF DEFAULT

   14

22. LANDLORD’S REMEDIES

   14

23. ATTORNEY’S FEES

   15

24. CONDEMNATION

   15

25. NOTICES

   16

26. WAIVER

   17

27. EFFECT OF HOLDING OVER

   17

28. SUBORDINATION

   17

 

ii



--------------------------------------------------------------------------------

29. ESTOPPEL CERTIFICATE

   17

30. PARKING

   18

31. MORTGAGEE PROTECTION

   18

32. RULES AND REGULATIONS

   18

33. RELOCATION

   18

34. BROKERAGE COMMISSIONS

   18

35. DEFINITION AND LIABILITY OF LANDLORD

   19

36. PROHIBITED TRANSACTIONS

   20

37. HAZARDOUS MATERIALS

   20

38. MISCELLANEOUS PROVISIONS

   22

 

EXHIBITS:

    

EXHIBIT “A”:

   Site Plan

EXHIBIT “B-1”:

   Floor Plan – Building 696

EXHIBIT “B-2”:

   Floor Plan – Building 780

EXHIBIT “C”:

   Tenant’s Acceptance of the Premises

EXHIBIT “D”:

   Special Stipulations Rider

EXHIBIT “D-1”:

   Space Plan

 

iii



--------------------------------------------------------------------------------

THIS LEASE AGREEMENT dated December 17, 2003 (“for identification purposes
only”) is made and entered into on the day and year last below written, by and
between CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM, a public entity of the
State of California (hereinafter referred to as “Landlord”), and CERADYNE, INC.,
a Delaware corporation, d/b/a Ceradyne Thermo Materials (hereinafter referred to
as “Tenant”).

 

1.

LEASED PREMISES

 

1.01 Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
the property hereinafter referred to collectively as the “Leased Premises”,
described as approximately 38,600 rentable square feet of office/warehouse space
located at Building 696, Suite 100, ParkNorth Business Center, 696 ParkNorth
Boulevard, Clarkston, Georgia 30021, and approximately 8,400 rentable square
feet of office/warehouse space located at Building 780, Suite 122, ParkNorth
Business Center, 780 ParkNorth Boulevard, Clarkston, Georgia 30021, as shown on
the Site Plan attached hereto as Exhibit “A” and incorporated herein by specific
reference thereto. The buildings in which the Leased Premises are located are
herein referred to collectively as the “Buildings”; and the real property on
which the Buildings are situated is herein referred to as the “Land”. The
Buildings, the Land and the other buildings and improvements located on the Land
are herein referred to collectively as the “Project”. Floor Plans of the
Buildings depicting the approximate dimensions and location of the Leased
Premises within the Buildings are attached hereto as Exhibit “B-1” and “B-2”,
respectively, and incorporated herein by specific reference thereto.

 

2.

TERM

 

2.01 Tenant hereby agrees to lease the Leased Premises from Landlord and
Landlord hereby agrees to lease the Leased Premises to Tenant upon the terms,
conditions and covenants contained herein. The term of this Lease shall extend
for a period of sixty-four (64) full consecutive months commencing on the later
of (i) the Substantial Completion Date with respect to the Landlord’s Work as
provided for in Exhibit “D”, which is attached hereto and incorporated herein by
specific reference thereto, or (ii) February 1, 2004 (hereinafter referred to as
the “Commencement Date”), and continuing until midnight on the last day of the
sixty-fourth (64th) full month following the Commencement Date, except to the
extent the term of this Lease is earlier terminated under any of the terms and
provisions of this Lease. Promptly upon the Commencement Date, the parties will
complete and execute the Tenant’s Acceptance of Premises which is attached to
this Lease as Exhibit “C” and incorporated herein by specific reference thereto,
thereby setting forth and conclusively establishing (to the extent necessary)
the Commencement Date and the Expiration Date of the Lease, so that such dates
are certain, and such instrument, when executed, shall be and hereby is made a
part of this Lease and incorporated into this Lease by specific reference. The
terms “Substantial Completion Date” and “Landlord’s Work” shall be deemed to
have the meaning and definition as set forth in attached Exhibit “D”.

 

1



--------------------------------------------------------------------------------

3.

RENTAL

 

3.01 As rental for the Leased Premises, Tenant agrees to pay to Landlord Base
Rental as set forth in the following schedule, subject to the terms and
provisions regarding abatement of Base Rental as provided for in Section 3.05 of
this Lease, hereinbelow:

 

Lease Term

--------------------------------------------------------------------------------

  

Annual

Base Rental

--------------------------------------------------------------------------------

  

Monthly

Base Rental

--------------------------------------------------------------------------------

(a)    Months 1 through 16 (and any first partial month)

   $ 176,720.04    $ 14,726.67

(b)    Months 17 through 28

   $ 182,021.64    $ 15,168.47

(c)    Months 29 through 40

   $ 187,482.24    $ 15,623.52

(d)    Months 41 through 52

   $ 193,106.76    $ 16,092.23

(e)    Months 53 through 64

   $ 198,900.00    $ 16,575.00

 

The Base Rental shall be due on or before the first day of each calendar month
during the term, together with any other additional rental as hereinafter set
forth; provided that, if the term shall commence on any date other than the
first day of the month, then Base Rental for such first partial month shall be
prorated as set forth below and shall be due and payable by Tenant on the
Commencement Date. Tenant shall pay interest at a rate of twelve percent (12%)
per annum on payments of rent that are paid more than ten (10) days after the
due date thereof. If the Lease shall commence on any date other than the first
day of a calendar month, or end on any date other than the last day of a
calendar month, rent for such month shall be prorated. The commission of the
Agent, as hereinafter provided, shall not apply to any amounts of rent which are
payable under the terms of this Lease other than Base Rental.

 

3.02 Tenant shall deposit with Landlord, upon delivery of this Lease, an amount
equal to THIRTY-ONE THOUSAND THREE HUNDRED ONE AND 67/100THS DOLLARS
($31,301.67), a portion of which, or FOURTEEN THOUSAND SEVEN HUNDRED TWENTY-SIX
AND 67/100THS DOLLARS ($14,726.67) is to be applied as Base Rental for the first
full month of the term for which Base Rental is due hereunder (after the
application of the provisions regarding abatement of Base Rental as provided for
hereinbelow), and, the other portion of which, or SIXTEEN THOUSAND FIVE HUNDRED
SEVENTY-FIVE AND NO/100THS DOLLARS ($16,575.00), is to be held as a refundable
security deposit (hereinafter referred to as the “Security Deposit”). Landlord
may apply all or any part of the Security Deposit to cure any default by Tenant
hereunder and Tenant shall promptly restore to the Security Deposit all amounts
so applied upon demand therefor. Any portion of the Security Deposit which has
not been applied by Landlord in accordance with the provisions hereof shall be
returned to Tenant, without interest, within thirty (30) days after the
expiration of the term of this Lease.

 

3.03 In addition to the Base Rental, Tenant agrees to pay Landlord as additional
rental, its pro rata share of the amounts described in subparagraphs (a) and (b)
below. Each year during the term hereof, Landlord shall give Tenant written
notice of its estimate of the amount of common area maintenance charges and
common area utility charges (collectively “Charges”) for the Leased Premises for
the calendar year. Tenant shall, thereafter, during that calendar year, pay to
Landlord one-twelfth (1/12) of the amount set forth in said statement at such
time as its monthly installments of Base Rental hereunder are due and payable.
At such time as Landlord is able to determine the actual Charges for such
calendar year, Landlord shall deliver to Tenant a statement thereof and in the
event the estimated Charges differ from the actual Charges, any adjustment
necessary shall be made to additional rental payments next coming due under this
paragraph. In this regard, Landlord shall make commercially reasonable efforts
to deliver such statement to Tenant within ninety (90) days following the end of
each calendar year.

 

(a) Landlord agrees to maintain those areas around the Buildings and in the
Project, including parking areas, planted areas, signs and landscaped areas
which are from time to time designated by Landlord. Tenant agrees to pay to
Landlord as additional rental its pro rata share of all ground maintenance
charges and other common area charges and expenses for the

 

2



--------------------------------------------------------------------------------

Buildings and the Land (“CAM Charges”). The term “grounds maintenance” shall
include, without limitation, all landscaping, planting, lawn and grounds care,
and all repairs and maintenance to the grounds, signs and other common areas
around the Buildings and in the Project and to all sidewalks, driveways, loading
areas and parking areas. CAM Charges shall not include any of the following
items:

 

(a) Cost of items considered capital repairs, replacements, improvements, and
equipment under generally accepted accounting principles (“Capital Items”);

 

(b) Rental for items, which if purchased rather than rented, would constitute a
Capital Item, except for expenses in connection with minor repairs on or keeping
the Project in operation while minor repairs are being made;

 

(c) Costs incurred by Landlord for repairs, to the extent that Landlord is
reimbursed by insurance proceeds;

 

(d) Marketing costs;

 

(e) Costs incurred by Landlord due to the violation by Landlord or any other
tenant of the terms and conditions of any lease of space in the Project;

 

(f) Overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and services provided to the Project to the
extent the same exceeds the fair market costs of such goods and services
rendered by unaffiliated third parties;

 

(g) Landlord’s general corporate overhead and general and administrative
expenses;

 

(h) Costs incurred by Landlord in connection with upgrading the Project to
comply with life, fire, and safety codes, ordinances, statutes, or other laws in
effect prior to the Commencement Date, including penalties or damages incurred
due to non-compliance;

 

(i) Costs arising from the negligence or fault of other tenants, Landlord, or
their agents, contractors, or invitees.

 

(j) Costs arising from latent defects in the base, shell, or core of the
Building or improvements installed by Landlord;

 

(k) Costs for sculpture, paintings, or other works of art;

 

(l) Costs of any “tenant relations” parties or events not consented to in
writing by Tenant;

 

(m) Any flowers, balloons, or other gifts provided to any entity, including, but
not limited to, Tenant, other tenants, employees, vendors, contractors,
prospective tenants and agents.

 

(b) In the event any utilities furnished to the Buildings or the Leased Premises
are not separately metered, Tenant shall pay to Landlord, as additional rental,
Tenant’s pro rata share of the gas, water, electricity, fuel, irrigation costs,
light and heat, garbage collection services and for all other sanitary services
rendered to the Leased Premises used by Tenant. Tenant’s prorated amount shall
be determined on the basis of the size of the Leased Premises, unless Landlord
determines that Tenant’s use of the Leased Premises justifies a disproportionate
allocation of utility costs to Tenant or that other tenants’ use of their
premises justifies a disproportionate allocation to such tenants.

 

3.04 Tenant agrees to pay as additional rent to Landlord, upon demand, its pro
rata share of any utility surcharges, or any other costs levied, assessed or
imposed by, or at the direction of, or resulting from statutes or regulations,
or interpretations thereof, promulgated by any Federal, State, Municipal or
local governmental authorities in connection with the use or occupancy of the
Leased Premises.

 

3.05 Notwithstanding anything contained hereinabove to the contrary, if Tenant
faithfully performs and complies with all of the terms and conditions of this
Lease during the

 

3



--------------------------------------------------------------------------------

entire term hereof, Tenant’s obligation to pay monthly Base Rental shall be
abated during the first four (4) full months of the term of this Lease (months 1
through 4); that is, the amount of monthly Base Rental which shall be payable by
Tenant during the first four (4) full months of the term of this Lease (months 1
through 4) shall be in the amount of and shall be limited to ZERO AND NO/100THS
DOLLARS ($0.00) per month. Abatement of rent as provided for herein shall apply
to payment of monthly Base Rental only and shall not be applicable to payment of
CAM Charges, taxes, insurance premiums, additional rent or any other charges,
costs, expenses, or other amounts of rent payable by Tenant under this Lease. If
Tenant at any time commits a breach or default under this Lease, however, which
default is not cured by Tenant within any applicable notice and right to cure
period which may be provided for herein, then Landlord may, in addition to all
of the other rights or remedies it may have, rescind such abatement of monthly
Base Rental and immediately recapture and collect the entire amount of the
previously abated rent. However, Landlord’s failure to rescind the abatement of
monthly Base Rental as provided for hereunder as a result of any breach or
default by Tenant shall not be deemed to constitute a mutual departure from the
express terms and provisions of this Lease or to be a waiver of Landlord’s
rights to so rescind such abatement with regard to any subsequent breach or
default by Tenant.

 

3.06 Until receipt of written notice from Landlord specifying a different
address for payment, all amounts payable by Tenant pursuant to the terms and
provisions of this Lease shall be made payable to “CBRE Investors ITS CALSTRS”
and shall be delivered to Landlord at the following address:

 

CBRE INVESTORS ITS CALSTRS

ParkNorth

Account No. 09-37207

P. O. Box 905767

Charlotte, North Carolina 28290-5767

 

3.07 Landlord shall maintain accurate and complete books and records of all CAM
Charges in a manner sufficient to calculate and verify CAM Charges for each
calendar year occurring wholly or partially within the Lease Term, as such may
be renewed and extended. Upon written request from Tenant, Landlord shall
provide to Tenant reasonable detail of the calculations of CAM Charges
(including, as applicable, Landlord’s budgets, estimates and adjustments
thereto). Landlord shall maintain adequate books and records and accounting
procedures. Upon at least fifteen (15) days prior written notice to Landlord,
Tenant, or a mutually agreed upon certified public accounting firm acting as
Tenant’s agent, shall have the right to audit and inspect such books and records
from time to time for the sole purpose of verifying in good faith the accuracy
of the information contained in any statement of CAM Charges provided by
Landlord. Landlord shall cooperate with Tenant during the course of such audit,
including, without limitation, making available books, records and personnel
(provided such audit shall be conducted during regular business hours). Tenant
and its auditors shall be entitled, at Tenant’s expense, to make photocopies of
such books and records. Tenant shall keep all information derived from such
audit confidential and shall use the same only for purposes of verifying, or
resolving disputes about, charges with respect to this Lease. Any audit
performed or conducted by or on behalf of Tenant shall be performed and
conducted at the location where such books and records are maintained by
Landlord, or at such other location as Landlord shall reasonably determine to be
appropriate, and in a manner so as to minimize interference with Landlord’s
business operations. Landlord shall have no obligation to approve any certified
public accountant proposed by Tenant to perform such audit or inspection unless
such party is able to demonstrate reasonably satisfactory experience in the
auditing and review of leasehold operating expenses. Furthermore, in no event
shall any such audit or inspection of Landlord’s books and records be conducted
by any person or entity whose compensation is to be determined in whole or in
part on a contingency based upon any savings which may be derived by Tenant from
the refund of previously paid CAM Charges. If any audit discloses that Tenant
has paid the wrong amount with respect to CAM Charges, and Landlord agrees with
such determination, then Tenant shall pay the underpayment, or Landlord shall
refund any overpayment or apply same as a credit against future Rent, as the
case may be, within thirty (30) days after determination of the proper amount.
Such right to audit and

 

4



--------------------------------------------------------------------------------

inspect Landlord’s books and records shall expire with respect to any calendar
year of the Lease term unless Tenant notifies Landlord within one hundred eighty
(180) days following the receipt of Landlord’s statement of CAM Charges with
respect to such year of Tenant’s intention to exercise its audit rights
hereunder. If Tenant fails to provide such notice within such time period, then
Landlord’s statement of CAM Charges shall be conclusively deemed to be correct
in all respects and shall be binding upon Tenant. If such audit discloses that
actual total CAM Charges with respect to the Project were overstated by more
than ten percent (10%), Tenant will receive a credit against Tenant’s future CAM
Charges obligations, as applicable, for the reasonable cost of an audit
performed by a third party; otherwise the cost of such audit will be borne
solely and exclusively by Tenant. Tenant agrees to keep, and to cause its
accountant and employees to keep, all information revealed by any audit of
Landlord’s books and records confidential and not to disclose any such
information or permit any such information to be disclosed to any tenant other
than Landlord, unless compelled to do so by a court of law. If Landlord disputes
the results of Tenant’s audits, Landlord shall have the right to initiate an
arbitration in accordance with Section 19 of the Lease. Pending the outcome of
any audit conducted hereunder, Tenant shall pay the undisputed portion of CAM
Charges.

 

4.

DELAY IN DELIVERY OF POSSESSION

 

4.01 If Landlord, for any reason whatsoever, cannot deliver possession of the
Leased Premises to Tenant on or before the Anticipated Commencement Date as set
forth on the Cover Page of this Lease, then this Lease shall not be void or
voidable, nor shall Landlord be liable to Tenant for any loss or damage
resulting therefrom, but in that event the Commencement Date shall be delayed
until possession of the Leased Premises is tendered by Landlord to Tenant, and
the terms of this Lease shall be extended for a period equal to the period of
such delay in delivery of possession, plus the number of days necessary to end
the term of this Lease on the last day of a month. In the event of any such
delay, Tenant’s obligation for the payment of Base Rental, Charges and common
utility costs shall be abated in full until the delivery of possession of the
Leased Premises as provided for hereinabove. Notwithstanding anything to the
contrary contained in this Section 4.01, in the event of any delay in the
delivery of possession of the Leased Premises resulting from any delays by
Tenant, the Commencement Date of this Lease shall be deemed to be the date the
Leased Premises would have been delivered to Tenant but for such delays by
Tenant, and rent shall commence on such date.

 

5.

USE OF LEASED PREMISES

 

5.01 The Leased Premises may be used and occupied only for the purpose of
ceramic component manufacturing and general office and warehouse use and for no
other purpose or purposes, without Landlord’s prior written consent. Tenant
shall promptly comply at its sole expense with all laws, ordinances, orders, and
regulations affecting the Leased Premises and their cleanliness, safety,
occupation and use. Tenant will not perform any act or carry on any practices
that may injure the Building or be a nuisance or menace to tenants of adjoining
premises. Tenant shall not cause, maintain or permit any outside storage on or
about the Leased Premises, including pallets or other refuse. The rear loading
areas of the Tenant’s unit must be clean and unobstructed. On or before the
Commencement Date, Tenant shall take possession of, and, thereafter,
continuously occupy the Leased Premises during the term of this Lease, and
operate thereon the normal business operations of Tenant.

 

6.

UTILITIES

 

6.01 Landlord shall not be liable in the event of any interruption in the supply
of any utilities, except to the extent caused by the gross negligence or wilful
misconduct of Landlord; provided that, Landlord shall have no liability
hereunder for any consequential, punitive or special damages resulting from any
such interruptions of utility services. Tenant agrees that it will not install
any equipment which will exceed or overload the capacity of any utility
facilities and that if any equipment installed by Tenant shall require
additional utility facilities,

 

5



--------------------------------------------------------------------------------

the same shall be installed by Tenant at Tenant’s expense in accordance with
plans and specifications approved in writing by Landlord. Tenant shall be solely
responsible for and shall pay all charges for use or consumption of sanitary
sewer, water, gas, electricity and any other utility services serving the Leased
Premises. In the event that Landlord determines (in its reasonable and good
faith discretion) that it is advisable to separately meter any utility services
provided to the Leased Premises, Landlord shall have the right to install a
sub-meter and bill Tenant for the actual cost thereof, which shall be paid to
Landlord within fifteen (15) days following Tenant’s receipt of such invoice.

 

7.

ACCEPTANCE OF LEASED PREMISES

 

7.01 By entry hereunder, Tenant acknowledges that it has examined the Leased
Premises and accepts the same as being in the condition called for by this
Lease, and as suited for the uses intended by Tenant.

 

7.02 Tenant hereby expressly acknowledges that it has had the opportunity to
verify the square footages contained within the Leased Premises and the Building
prior to the execution of this Lease, and hereby waives any right to adjust the
rentable square footage of either the Leased Premises or the Building based upon
any asserted inaccuracy in the square footages thereof. Furthermore, Tenant
hereby expressly agrees that no audit or reassessment of the Leased Premises or
the Building at any time hereafter shall reduce or otherwise affect Tenant’s
obligation to pay rent in the amounts as set forth in this Lease or to in any
way reduce or otherwise affect the computation of Tenant’s pro rata share of CAM
Charges, utility charges, taxes, insurance premiums or any other charges as set
forth herein.

 

8.

ALTERATIONS, MECHANICS’ LIENS

 

8.01 Alterations may not be made to the Leased Premises without prior written
consent of Landlord, and any alterations of the Leased Premises shall at
Landlord’s option become part of the realty and belong to Landlord.
Notwithstanding the foregoing, however, Landlord’s consent to any interior
non-structural, cosmetic alterations to the Leased Premises shall not be
unreasonably withheld or delayed. Tenant shall only be obligated to remove any
such alterations upon the expiration or earlier termination of the Lease if
Landlord, at the time Landlord grants its consent therefor, states in writing
that such alterations must be removed upon expiration or earlier termination of
the Lease, or if Tenant has installed such alterations without Landlord’s
consent.

 

8.02 Should Tenant desire to alter the Leased Premises and Landlord gives
written consent to such alterations, at Landlord’s option, Tenant shall contract
with a contractor approved by Landlord for the construction of such alterations,
which approval shall not be unreasonably withheld or delayed. In this regard,
Landlord hereby grants its express written consent, in advance, to the use of
Mallory and Evans, having a mailing address of P.O. Box 447, Decatur, Georgia
30031, as the general contractor for purposes of any such alterations. Upon
completion of the work, Tenant shall provide lien waivers from the
subcontractors or a final affidavit of lien waiver from the general contractor.
(Lien waivers and the Affidavit of Lien Waiver shall be in a form reasonably
acceptable to Landlord.)

 

8.03 Notwithstanding anything in either paragraph 8.01 or paragraph 8.02 above,
Tenant may, upon written consent of Landlord, which consent shall not be
unreasonably withheld or delayed, install trade fixtures, machinery or other
trade equipment in conformance with all applicable laws, statutes, ordinances,
rules and regulations, and the same may be removed upon the termination of this
Lease, provided Tenant shall not be in default under any of the terms and
conditions of this Lease and the Leased Premises are not damaged by such
removal. Tenant shall return the Leased Premises on the termination of this
Lease in the same condition as existing following completion of Tenant’s Work,
as such term is defined and further detailed in the Rider, attached hereto as
Exhibit “D”, reasonable wear and tear and damage due to casualty or condemnation
alone excepted. Tenant shall keep the Leased

 

6



--------------------------------------------------------------------------------

Premises, the Buildings and property in which the Leased Premises are situated
free from any liens arising out of any work performed for, materials furnished
to, or obligations incurred by Tenant. All such work provided for above, shall
be done at such times and in such manner as Landlord may from time to time
designate. Except in the event of an emergency, Tenant shall give Landlord
written notice five (5) days prior to employing any laborer or contractor to
perform work resulting in an alteration of the Leased Premises so that Landlord
may post a notice of non-responsibility. Tenant will pay or cause to be paid all
costs and charges for work done by Tenant or caused to be done by Tenant in or
to the Leased Premises or any property in which Landlord may hold any interest,
and for all materials furnished for or in connection with such work. Tenant will
indemnify Landlord against, and hold harmless Landlord against the liens and
claims of lien and all other liabilities, liens, claims and demands on account
of such work by or on behalf of Tenant. If any such lien at any time is filed
against the Leased Premises or any part of the Buildings, Tenant shall
immediately cause such lien to be discharged of record, or at its discretion
bond off the lien pursuant to O.C.G.A. Sec. 44-14-364. Nothing herein will be
deemed the consent or agreement of Landlord to subject Landlord’s interest in
the Leased Premises or Buildings to liability under any mechanics or other lien
law. In the event that Tenant fails to cause a lien which has been filed to be
discharged, or shall fail to bond off said lien as herein provided, within ten
(10) days of notice of said lien, in addition to all other rights and remedies
it may have under the Lease or at law, Landlord may, at its option, pay such
charge and related costs and interests and said amount and expenses, including
reasonable attorneys’ fees shall be immediately due from Tenant to Landlord as
additional rent.

 

9.

QUIET CONDUCT/QUIET ENJOYMENT

 

9.01 Tenant shall not commit or suffer any waste upon the Leased Premises, or
any nuisance, or other act or thing which may disturb the quiet enjoyment of any
other tenant in the Buildings or any building in the Project in which the Leased
Premises are located.

 

9.02 So long as Tenant is not in default in the payment of rent or other charges
or in the performance of any of the other terms, covenants, or conditions of the
Lease beyond any applicable notice and/or right to cure periods provided for in
this Lease, Tenant shall not be disturbed by Landlord or anyone claiming by,
through or under Landlord in Tenant’s possession, enjoyment, use and occupancy
of the Leased Premises during the original or any renewal term of the Lease or
any extension or modification thereof.

 

10.

FIRE INSURANCE, HAZARDS

 

10.01 No use shall be made or permitted to be made of the Leased Premises, nor
acts done which might increase the existing rate of insurance upon the Buildings
or cause the cancellation of any insurance policy covering the Building, or any
part thereof, nor shall Tenant sell, or permit to be kept, used or sold, in or
about the Leased Premises, any article which may be prohibited by the Standard
form of fire insurance policies; provided, however, that the foregoing provision
shall in no way limit or prohibit those uses of the Leased Premises which are
expressly permitted pursuant to and in accordance with Section 5.01 of this
Lease. Tenant shall, at its sole cost and expense, comply with any and all
requirements pertaining to the Leased Premises, of any insurance organization or
company, necessary for the maintenance of reasonable fire and public liability
insurance, covering the Leased Premises, the Buildings and appurtenances.

 

10.02 Tenant shall maintain in full force and effect on all of its inventory,
fixtures and equipment in the Leased Premises a policy or policies of fire and
extended coverage insurance with standard coverage endorsement to the extent of
at least eighty percent (80%) of their insurable value. During the term of this
Lease the proceeds from any such policy or policies of insurance shall be used
for the repair or replacement of the fixtures, and Landlord will sign all
documents necessary or proper in connection with the settlement of any claim or
loss by Tenant. Landlord will not carry insurance on Tenant’s possessions.
Tenant

 

7



--------------------------------------------------------------------------------

shall furnish Landlord with a certificate of such policy within thirty (30) days
of the commencement of this Lease, and whenever required, shall satisfy Landlord
that such policy is in full force and effect.

 

11.

LIABILITY INSURANCE

 

11.01 Tenant, at its own expense, shall provide and keep in force with companies
reasonably acceptable to Landlord public liability insurance for the benefit of
Landlord and Tenant jointly against liability for bodily injury and property
damage in the amount of not less than Three Million Dollars ($3,000,000.00) per
occurrence in respect to injuries to or death of more than one person, in the
amount of not less than One Million Dollars ($1,000,000.00) per occurrence in
respect to injuries or death to any one person, and in the amount of not less
than One Million Dollars ($1,000,000.00) per occurrence in respect to damage to
property, such limits to be for any greater amounts as may be reasonably
indicated by circumstances from time to time existing. Tenant shall furnish
Landlord with a certificate of such policy or policies within thirty (30) days
of the Commencement Date of this Lease and whenever required shall satisfy
Landlord that such policy or policies are in full force and effect. All such
policies shall name Landlord as an additional insured and shall be primary and
non-contributing with any insurance carried by Landlord. The policies shall
contain a contractual liability endorsement which shall expressly insure
Landlord against the performance of Tenant’s agreements of indemnity as provided
for in this Lease. The policies shall further provide that they shall not be
canceled or altered without ten (10) days prior written notice to Landlord.

 

12.

INDEMNIFICATION

 

12.01 Tenant shall indemnify and hold harmless Landlord against and from any and
all claims arising from Tenant’s use of the Leased Premises (other than those
arising solely from negligence of Landlord or its agents or employees), or the
conduct of its business or from any activity, work, or thing done, permitted or
suffered by the Tenant to be done in or about the Leased Premises, and shall
further indemnify and hold harmless Landlord against and from any and all claims
arising from any breach or default in the performance of any obligation on
Tenant’s part to be performed under the terms of this Lease, or arising from any
act, neglect, fault or omission of the Tenant, or of its agents or employees,
and from and against all costs, attorney’s fees, expenses and liabilities
incurred with respect to any such claim and/or with respect to any action or
proceeding brought relative thereto, and in case any action or proceeding be
brought against Landlord by reason of any such claim, Tenant, upon notice from
Landlord, shall defend the same at Tenant’s expense by counsel chosen by Tenant
and who is reasonably acceptable to Landlord. Tenant, as a material part of the
consideration to Landlord, hereby assumes all risk of damage to property or
injury to persons in or about the Leased Premises from any cause whatsoever
except that which is caused by the failure of Landlord to observe any of the
terms and conditions of this Lease where such failure has persisted for an
unreasonable period of time after written notice of such failure, and except for
any such damage or injury resulting from the gross negligence or wilful
misconduct of Landlord, and Tenant hereby waives all claims in respect thereof
against Landlord.

 

12.02 Landlord shall indemnify Tenant and hold Tenant harmless against and from
any and all claims arising from any breach or default in the performance of any
obligation on Landlord’s part to be performed under the terms of this Lease, or
arising from any act, neglect, fault or omission of Landlord, or of its agents
or employees, and from and against all costs, attorney’s fees, expenses and
liabilities incurred with respect to any such claim and/or with respect to any
action or proceeding brought relative thereto, and in case any action or
proceeding be brought against Tenant by reason of any such claim, Landlord, upon
notice from Tenant, shall defend the same at Landlord’s expense by counsel
chosen by Landlord and who is reasonably acceptable to Tenant.

 

8



--------------------------------------------------------------------------------

12.03 Landlord shall indemnify Tenant and hold Tenant harmless against and from
any and all claims arising in the common areas of the Buildings or the grounds,
sidewalks, driveways and parking areas on the Land (except to the extent arising
from negligence of Tenant or its agents or employees), and from and against all
costs, attorney’s fees, expenses and liabilities incurred with respect to any
such claim and/or with respect to any action or proceeding brought relative
thereto, and in case any action or proceeding be brought against Tenant by
reason of any such claim, Landlord, upon notice from Tenant, shall defend the
same at Landlord’s expense by counsel chosen by Landlord and who is reasonably
acceptable to Tenant.

 

12.04 The obligations of Landlord and Tenant under this paragraph arising by
reason of any occurrence taking place during the term of this Lease shall
survive the termination or expiration of this Lease.

 

13.

WAIVER OF CLAIMS

 

13.01 Tenant, as a material part of the consideration to be rendered to
Landlord, hereby assumes all risk of damage to property or injury to persons in
or about the Leased Premises and hereby waives all claims against Landlord for
damages to goods, wares and merchandise in, upon or about the Leased Premises
and for injury to Tenant, its agents, employees, invitees, or third persons in
or about the Leased Premises from any cause arising at any time, except for
claims caused by or otherwise arising from the failure of Landlord to observe
any of the terms and conditions of this Lease where such failure has persisted
for an unreasonable period of time after written notice of such failure to
Landlord by Tenant, and except for claims caused by or otherwise arising from
the negligence or willful neglect of Landlord or its employees, agents or
contractors.

 

13.02 Tenant shall have included in all policies of property insurance required
hereunder a waiver by the insurer of all right of subrogation against the
Landlord in connection with any loss or damage thereby insured against, and
Landlord shall have included in all property insurance policies maintained by
Landlord with respect to the Leased Premises a waiver by the insurer of all
right of subrogation against the Tenant in connection with any loss or damage
thereby insured against. To the full extent permitted by law, Landlord, as to
its property insurance policies, and Tenant, as to its property insurance
policies, each waives all right of recovery against the other for, and agrees to
release the other from liability for, loss or damage to the extent such loss or
damage results from a cause covered by valid and collectible insurance in effect
at the time of such loss or damage or which would have been covered had the
policies required hereunder been maintained; provided, however, that the
foregoing release by each party is conditioned upon the other party’s carrying
insurance with the above described waiver of subrogation to the extent required
above, and if such coverage is not obtained or maintained by either party, then
the other party’s foregoing release shall be deemed to be rescinded until such
waiver is either obtained or reinstated.

 

14.

REPAIRS

 

14.01 Tenant shall, at its sole cost, keep and maintain the Leased Premises and
appurtenances and every part thereof (excepting exterior walls, structural
portions of the Leased Premises and roofs, which Landlord agrees to repair)
including by way of illustration and not by way of limitation all windows, and
skylights, doors, any store front and the interior of the Leased Premises,
including all plumbing, heating, air conditioning, sewer, electrical systems and
all fixtures and all other similar equipment serving the Leased Premises in good
and sanitary order, condition, and repair. Notwithstanding the foregoing,
however, Tenant shall have no obligation for the repair of any plumbing systems
located outside of the Leased Premises, except to the extent any such repair is
necessitated by or is the result of or otherwise arises from the negligence or
willful misconduct of Tenant or any of Tenant’s officers, employees or agents.
Tenant shall be responsible for all pest control within the Leased Premises,
including, but not limited to the eradication of any ants or termites should
infestation

 

9



--------------------------------------------------------------------------------

be observed during the term of the Lease. Tenant shall, at its sole cost, keep
and maintain all utilities, fixtures and mechanical equipment used by Tenant in
good order, condition, and repair. All windows shall be washed and cleaned as
often as necessary to keep them clean and free from smudges and stains. In the
event Tenant fails to maintain the Leased Premises as required herein or fails
to commence repairs (requested by Landlord in writing) within thirty (30) days
after such request, or fails diligently to proceed thereafter to complete such
repairs, Landlord shall have the right in order to preserve the Leased Premises
or portion thereof, and/or the appearance thereof, to make such repairs or have
a contractor make such repairs and charge Tenant for the cost thereof as
additional rent, together with interest at the rate of twelve percent (12%) per
annum from the date of making such payments.

 

14.02 Landlord agrees to keep in good repair the roof, structural portions of
the Building, foundations, and exterior walls of the Leased Premises, except
repairs rendered necessary by the negligence of Tenant, its agents, employees or
invitees. Landlord gives to Tenant exclusive control of Leased Premises and
shall be under no obligations to inspect said Leased Premises. Tenant shall
promptly report in writing to Landlord any defective condition known to it which
Landlord is required to repair, and Landlord shall move with reasonable
diligence to repair such item. Failure to report such defects of which Tenant
has actual knowledge shall make Tenant responsible to Landlord for any liability
incurred by Landlord by reason of such defects.

 

14.03 Tenant agrees that it shall, as part of the Tenant’s Work, install new
HVAC equipment within the Leased Premises. All such new HVAC equipment may, at
Tenant’s option, be removed by Tenant upon the expiration or earlier termination
of this Lease; provided that, Tenant shall repair any damage to the Leased
Premises resulting from such removal and shall otherwise return the Leased
Premises in its condition prior to the installation of such HVAC equipment,
ordinary wear and tear excepted. The contract shall be between Tenant and a
dealer-authorized company reasonably acceptable to Landlord, and shall at a
minimum provide for an equipment check and tune-up service each spring and fall,
and filter and lubrication service every three (3) months. A copy of said
contract shall be provided to Landlord, as well as any modification, extension,
renewal or replacement thereof.

 

15.

SIGNS, LANDSCAPING

 

15.01 Landlord shall have the right to control landscaping and Tenant shall make
no alterations or additions to the landscaping. Landlord shall have the right to
approve the placing of signs and the size and quality of the same. Tenant shall
place no exterior signs on the Leased Premises without the prior written consent
of Landlord. Any signs not in conformity with the Lease may be immediately
removed by Landlord. Notwithstanding anything contained in this Lease to the
contrary, the cost of the fabrication and installation of Tenant’s marquis and
Buildings signage, as applicable, shall be the sole and exclusive responsibility
and liability of Tenant.

 

16.

ENTRY BY LANDLORD

 

16.01 Tenant shall permit Landlord and Landlord’s agents to enter the Leased
Premises at all reasonable times, with reasonable periods of notice (except in
cases of emergency), for the purpose of inspecting the same or for the purpose
of maintaining the Building, or for the purpose of making repairs, alterations,
or additions to any portion of the Building, including the erection and
maintenance of such scaffolding, canopies, fences and props as may be required,
or for the purpose of posting notices of non-responsibility for alterations,
additions, or repairs, or for the purpose of showing the Leased Premises to
prospective tenants or purchasers, or placing upon the Buildings any usual or
ordinary “for sale” signs, without any rebate of rent and without any liability
to Tenant for any loss of occupation or quiet enjoyment of the Leased Premises
thereby occasioned; and shall permit Landlord at any time within four (4) months
prior to the expiration of this Lease, to place upon the Leased Premises any
usual or ordinary “to let” or “to lease” signs. For each of the

 

10



--------------------------------------------------------------------------------

aforesaid purposes, Landlord shall at all times have and retain a key with which
to unlock all of the exterior doors about the Leased Premises.

 

17.

TAXES AND INSURANCE INCREASE

 

17.01 Tenant shall pay before delinquency any and all taxes, assessments,
license fees, and public charges levied, assessed, or imposed and which become
payable during the Lease upon Tenant’s fixtures, furniture, appliances and
personal property installed or located in the Leased Premises.

 

17.02 Tenant shall pay, as additional rental during the term of this Lease and
any extension or renewal thereof, the amount by which Tenant’s pro rata share of
all taxes (as herein defined) for each tax year exceeds Tenant’s pro rata share
of all taxes attributable to calendar year 2004. In the event the Leased
Premises are less than the area of the entire property assessed for such taxes
for any such tax year, then the tax for any such year applicable to the Leased
Premises shall be determined by proration on the basis that the rentable floor
area of the Leased Premises bears to the rentable floor area of the entire
property assessed. The term “taxes” shall include all ad valorem taxes, special
assessments, and governmental charges assessed against the Buildings or the
Land; and such term shall also include any reasonable expenses, including fees
and disbursements of attorneys, tax consultants, arbitrators, appraisers,
experts and other witnesses, incurred by Landlord in contesting any taxes or the
assessed valuation of all or any part of the Buildings or the Land. If either
the first or final year of the lease term fails to coincide with the tax year,
then the amount of taxes upon which the amount payable by Tenant is computed
under this Lease shall be reduced by the pro rata part of such taxes that are
attributable to the portion of any such tax year which is outside of the lease
term. The agent’s commission shall not apply to any such additional rental
resulting from the provisions of this paragraph.

 

17.03 Tenant agrees to pay the amount for all taxes levied upon or measured by
the rent payable hereunder, whether as a so-called sales tax, transaction
privilege tax, excise tax, or otherwise (but no income taxes of Landlord shall
be payable by Tenant). Such taxes shall be due and payable at the same time as
and in addition to each payment of rent.

 

17.04 Commencing in the year 2005 and during each remaining year of the lease
term or any extension or renewal thereof, in the event that the insurance
premiums payable by the Landlord for insurance coverage on the Buildings are
increased, whether such increase is due to an increase in the valuation of the
Buildings, or in the applicable rate of insurance, then Tenant agrees to pay
Landlord as additional rental, Tenant’s pro rata share of the increase in said
insurance premiums over the base amount paid in the year 2004. The term
“insurance” shall include all fire and extended coverage insurance on the
Buildings and all liability insurance coverage on the common areas of the
Building, and the grounds, sidewalks, driveways and parking areas on the Land,
together with such other insurance coverages, including, but not limited to,
rent interruption insurance, as are from time to time obtained by Landlord.
Tenant’s pro rata share shall be based on the square footage of the Leased
Premises leased to Tenant (as specified in paragraph 1.01 hereof) compared to
the total square footage of leasable space in the entire Building. If during the
final year of the Lease, or any extension or renewal thereof, the term does not
coincide with the year upon which the insurance rate is determined, the increase
in premiums for the portion of that year shall be prorated according to the
number of months during which Tenant is in possession of the Leased Premises.

 

17.05 On or about January 1 of each calendar year during the term of this Lease,
Landlord shall provide Tenant with a good faith estimate of the amount by which
taxes and insurance will exceed the base amounts during such calendar year.
Tenant shall thereafter pay one-twelfth (1/12) of its pro rata share of such
increase at such time as its monthly installments of Base Rental hereunder are
due and payable. When the actual bills have been received by Landlord, Landlord
shall notify Tenant of the actual taxes and insurance for such calendar year. If
Tenant has paid more than it would have paid had the actual bills been known,
Landlord shall credit such excess against the next additional rent payments
coming due, or, in the event the lease term has at such time expired or
terminated, Landlord shall pay such amount to Tenant

 

11



--------------------------------------------------------------------------------

within thirty (30) days following the date of such notification; however, if
Tenant has not paid enough, Tenant shall pay the remainder to Landlord within
fifteen (15) days following receipt of a statement from Landlord.

 

17.06 The provisions of paragraphs 17.01, 17.02, 17.03, 17.04 and 17.05 hereof
shall survive the expiration or earlier termination of this Lease.

 

18.

ABANDONMENT

 

18.01 Tenant shall not vacate nor abandon the Leased Premises at any time during
the term of this Lease; and if Tenant shall abandon, vacate or surrender the
Leased Premises, or be dispossessed by process of law, or otherwise, any
personal property belonging to Tenant and left on the Leased Premises shall, at
the option of the Landlord, be deemed abandoned and be and become the property
of Landlord.

 

19.

DESTRUCTION

 

19.01 If the Leased Premises or any portion thereof are destroyed by storm,
fire, lightning, earthquake or other casualty, Tenant shall immediately notify
Landlord. In the event the Leased Premises cannot, in Landlord’s reasonable,
good faith judgment, be restored within one hundred eighty (180) days of the
date of such damage or destruction, this Lease shall terminate as of the date of
such destruction, and all rent and other sums payable by Tenant hereunder shall
be accounted for as between Landlord and Tenant as of that date. Landlord shall
notify Tenant within thirty (30) days of the date of the damage or destruction
whether the Leased Premises can be restored within one hundred eighty (180)
days. If this Lease is not terminated as provided in this Paragraph, Landlord
shall, to the extent insurance proceeds payable on account of such damage or
destruction are available to Landlord (with the excess proceeds belonging to
Landlord), within a reasonable time, but in all events within one hundred eighty
(180) days following the date of any such damage or destruction, repair,
restore, rebuild, reconstruct or replace the damaged or destroyed portion of the
Leased Premises to a condition substantially similar to the condition which
existed prior to the damage or destruction; provided, however, Landlord shall
only be required to repair, restore, rebuild, reconstruct and replace the Leased
Premises to the condition as existing on the Commencement Date of this Lease,
and Tenant shall, at its sole cost and expense, repair, restore, rebuild,
reconstruct and replace, as required, any and all improvements installed in the
Leased Premises by Tenant, including, without limitation, that work constituting
the Tenant’s Work as more particularly described on Exhibit “D” attached hereto,
and all trade fixtures, personal property, inventory, signs and other contents
in the Leased Premises, and all other repairs not specifically required of
Landlord hereunder, in a manner and to at least the condition existing prior to
the damage. Tenant’s obligation to pay Base Rent and Charges shall abate until
Landlord has repaired, restored, rebuilt, reconstructed or replaced the Leased
Premises, as required herein, in proportion to the part of the Leased Premises
which are unusable by Tenant. If the damage or destruction is due to the act,
neglect, fault or omission of Tenant, there shall be no rent abatement except to
the extent of rent loss insurance. In the event of any dispute between Landlord
and Tenant relative to the provisions of this paragraph, Landlord and Tenant
agree that the dispute shall be resolved by binding arbitration in accordance
with O.C.G.A. § 9-9-1, et seq., and the American Arbitration Association’s
“Arbitration Rules for the Real Estate Industry”, as in effect as of the
Commencement Date. In the event the parties cannot agree on the selection of one
(1) arbitrator, they agree to submit the dispute to American Arbitration
Association, who shall select one (1) arbitrator. The decision of the arbitrator
shall be final and binding on both Landlord and Tenant who shall bear the cost
of such arbitration equally between them, provided, however, the arbitrator, in
his discretion, shall have authority to award attorneys’ fees and otherwise
allocate the costs of arbitration as part of any final award. Landlord shall not
be required to repair any property installed in the Leased Premises by Tenant
unless such property has been primarily insured under Landlord’s insurance
policies. Tenant waives any right under applicable laws inconsistent with the
terms of this paragraph and in the event of a destruction agrees to accept any
commercially reasonable offer by

 

12



--------------------------------------------------------------------------------

Landlord to provide Tenant with comparable space within the Project in which the
Leased Premises are located on the same terms as this Lease. Notwithstanding the
provisions of this paragraph, if any such damage or destruction occurs within
the final one (1) year of the term hereof, then either Landlord or Tenant, in
its sole discretion, may, without regard to the aforesaid 180-day period,
terminate this Lease by written notice to the other such party.

 

20.

ASSIGNMENT AND SUBLETTING

 

20.01 Landlord shall have the right to transfer and assign, in whole or in part
its rights and obligations in the Buildings and property that are the subject of
this Lease. Tenant shall not assign this Lease or sublet all or any part of the
Leased Premises without the prior written consent of the Landlord; provided
that, Landlord’s consent to the subletting of any or all of the Leased Premises
shall not be unreasonably withheld or delayed. In the event of any assignment or
subletting, Tenant shall nevertheless at all times, remain fully responsible and
liable for the payment of the rent and for compliance with all of its other
obligations under the terms, provisions and covenants of this Lease. If all or
any part of the Leased Premises are then assigned or sublet, Landlord, in
addition to any other remedies provided by this Lease or provided by law, may at
its option, collect directly from the assignee or subtenant all rents becoming
due to Tenant by reason of the assignment or sublease; provided that, the
foregoing provision shall apply to a sublease only if Tenant is at such time in
default under this Lease beyond any applicable notice and/or right to cure
period provided for under this Lease. Any collection directly by Landlord from
the assignee or subtenant shall not be construed to constitute a novation or a
release of Tenant from the further performance of its obligations under this
Lease. In the event that Tenant sublets the Leased Premises or any part thereof,
or assigns this Lease and at any time receives rent and/or other consideration
which exceeds that which Tenant would at that time be obligated to pay to
Landlord, Tenant shall pay to Landlord fifty percent (50%) of the gross excess
in such rent as such rent is received by Tenant and fifty percent (50%) of any
other consideration received by Tenant from such subtenant in connection with
such sublease or, in the case of any assignment of this Lease by Tenant,
Landlord shall receive fifty percent (50%) of any consideration paid to Tenant
by such assignee in connection with such assignment. In addition, should
Landlord agree to an assignment or sublease agreement, Tenant will pay to
Landlord on demand a sum not to exceed $1,000.00 to partially reimburse Landlord
for its costs, including reasonable attorneys’ fees, incurred in connection with
processing such assignment or subletting request. Notwithstanding any contrary
provisions contained in this Lease, Tenant may, upon at least ten (10) days
prior written notice to Landlord, but without obtaining Landlord’s prior
consent, without constituting a default under the Lease, and without triggering
any recapture or termination rights in favor of Landlord, assign the Lease or
sublet all or any portion of the Leased Premises to (a) any entity formed by
Tenant, provided Tenant owns or beneficially controls a majority of the
outstanding ownership interest in such entity, (b) any parent or subsidiary
entity of Tenant, (c) any person or entity that acquires all or substantially
all of Tenant’s assets, provided that such acquiring entity has a net worth on
the date of such acquisition equal to or grater than the net worth of Tenant as
of the date of this Lease, or (d) any entity with which Tenant merges,
regardless of whether Tenant is the surviving entity, provided that such
surviving entity has a net worth on the date of such merger equal to or greater
than the net worth of Tenant as of the date of this Lease. In addition, an
assignment or sublet shall not include, and Landlord’s consent shall not be
required with respect to, any sale or other transfer of any shares of Tenant’s
capital stock, including, but not limited to, (i) any initial or subsequent
public offering by Tenant, or (ii) if Tenant is a public company, the sale or
transfer of Tenant’s stock to take Tenant private. In the event of any such
proposed assignment of the Lease or subletting of the Leased Premises not
requiring Landlord’s consent hereunder, Tenant’s notice of such proposed
assignment or subletting as required hereinabove shall clearly identify the
nature of the transaction and the identity of the proposed assignee or
subtenant; and Tenant shall further provide Landlord with such additional
information regarding such proposed transaction as Landlord shall thereafter
reasonably request or require. Landlord shall, in this regard, have the right to
reject any such proposed assignment or subletting which is to an assignee or
subtenant whose business, in Landlord’s reasonable judgment, is not in

 

13



--------------------------------------------------------------------------------

reasonable conformity with the nature and types of the businesses of the tenants
occupying the Project as of the date of this Lease.

 

21.

EVENTS OF DEFAULT

 

21.01 In addition to any other event specified in this Lease as an event of
default, the occurrence of any one or more of the following events during the
term of this Lease shall constitute a breach of this Lease by Tenant and shall
entitle Landlord to exercise any or all of the rights and remedies set forth in
Article 22 of this Lease hereinbelow or which may be otherwise provided at law
or in equity: (i) if Tenant shall fail to pay any installment of Base Rental,
additional rental or any other charge or expense required to be paid by Tenant
under this Lease on or before the date the same shall become due and payable,
and such failure shall continue for a period of five (5) days following Tenant’s
receipt of written notice that any such amount is delinquent; (ii) if Tenant
shall fail to comply with or to otherwise perform or observe any other term,
provision, condition or covenant of this Lease, and any such failure shall
continue for a period of thirty (30) days following Tenant’s receipt of written
notice of any such failure, provided that, if any such failure is of a type that
cannot reasonably be cured within such thirty (30) day period, then Tenant shall
not be deemed to be in default hereunder if Tenant commences such cure within
such thirty (30) day period and thereafter diligently and continuously pursues
such cure to completion; (iii) if Tenant’s interest in the Lease or in the
Leased Premises is assigned or sublet by operation of law or otherwise in
contravention of the provisions of Article 20 of this Lease hereinabove; (iv) if
Tenant shall vacate or abandon the Leased Premises in contravention of the
provisions of Article 18 of this Lease hereinabove; (v) if Tenant shall
otherwise refuse to take possession of the Leased Premises upon the Commencement
Date; (v) if Tenant or any guarantor of the Lease shall commit any event of
insolvency, including, but not limited to, the filing of a voluntary petition in
bankruptcy or for reorganization, the making of an assignment for the benefit of
creditors, the admission in writing that any such party is unable to pay its
debts generally as they become due, the issuance of a court order or decree that
any such party is adjudicated a bankrupt, is declared insolvent, or is
dissolved, the filing of an involuntary petition proposing the liquidation or
reorganization of any such party pursuant to the bankruptcy or insolvency laws
of the United States or any state which petition is not discharged or denied
within ninety (90) days after the date upon which it was filed, the appointment
of a trustee, receiver, liquidator, custodian or similar official with respect
to the major part of any such party’s property, or the levy upon Tenant’s
leasehold interest in the Leased Premises or the attachment thereof by process
of law.

 

22.

LANDLORD’S REMEDIES

 

22.01 In the event of a default which continues beyond any applicable notice
and/or right to cure period provided for in this Lease, Landlord in addition to
any and all other rights or remedies that it may have hereunder, at law or in
equity shall have the right to either terminate this Lease or from time to time,
without terminating this Lease relet the Leased Premises or any part thereof for
the account and in the name of Tenant or otherwise, for any such term or terms
and conditions as Landlord in its sole discretion may deem advisable with the
right to make reasonable alterations and repairs to the Leased Premises. Tenant
shall pay to Landlord, as soon as ascertained, the reasonable costs and expenses
incurred by Landlord in such reletting or in making such reasonable alterations
and repairs. Should such rentals received from time to time from such reletting
during any month be less than that agreed to be paid during that month by Tenant
hereunder, the Tenant shall pay such deficiency to Landlord. Such deficiency
shall be calculated and paid monthly.

 

22.02 No such reletting of the Leased Premises by Landlord shall be construed as
an election on its part to terminate this Lease unless a notice of such
intention be given to Tenant or unless the termination thereof be decreed by a
court of competent jurisdiction. Notwithstanding any such reletting without
termination, Landlord may immediately or at any time thereafter terminate this
Lease, and this Lease shall be deemed to have been terminated upon receipt by
Tenant of notice of such termination; upon such termination Landlord shall

 

14



--------------------------------------------------------------------------------

recover from Tenant all damages that Landlord may suffer by reason of such
termination including, without limitation, all arrearages in rentals, costs,
charges, additional rentals, and reimbursements, the cost (including court costs
and attorneys’ fees actually incurred) of recovering possession of the Leased
Premises, the actual or estimated (as reasonably estimated by Landlord) cost of
any alteration of or repair to the Leased Premises which is necessary or proper
to prepare the same for reletting; and, in addition thereto, Landlord shall have
and recover from Tenant the difference between the present value (discounted at
a rate per annum equal to the discount rate of the Federal Reserve Bank of
Atlanta at the time the Event of Default occurs) of the rental to be paid by
Tenant for the remainder of the lease term, and the present value (discounted at
the same rate) of the fair market rental for the Leased Premises for the
remainder of the lease term, taking into account the cost, time and other
factors necessary to relet the Leased Premises, provided, however that such
payment shall not constitute a penalty or forfeiture, but shall constitute full
liquidated damages due to Landlord as a result of Tenant’s default. Landlord and
Tenant acknowledge that Landlord’s actual damages in the event of a default by
Tenant under this Lease will be difficult to ascertain, and that the liquidated
damages provided above represent the parties’ best estimate of such damages. The
parties expressly acknowledge that the foregoing liquidated damages are intended
not as a penalty, but as full liquidated damages, as permitted by Section 13-6-7
of the Official Code of Georgia Annotated.

 

23.

ATTORNEY’S FEES

 

23.01 If Landlord and Tenant litigate any provision of this Lease or the subject
matter of this Lease, the unsuccessful litigant will pay to the successful
litigant all reasonable costs and expenses, including reasonable attorneys’ fees
and court costs, incurred by the successful litigant at trial and on any appeal.
If, without fault, either Landlord or Tenant is made a party to any litigation
instituted by or against the other, the other will indemnify the faultless one
against all loss, liability, and expense, including reasonable attorneys’ fees
and court costs, incurred by it in connection with such litigation.

 

24.

CONDEMNATION

 

24.01 If, at any time during the term of this Lease, title to the entire Leased
Premises should become vested in a public or quasi-public authority by virtue of
the exercise of expropriation, appropriation, condemnation or other power in the
nature of eminent domain, or by voluntary transfer from the owner of the Leased
Premises under threat of such a taking then this Lease shall terminate as of the
time of such vesting of title, after which neither party shall be further
obligated to the other except for occurrence antedating such taking. The same
results shall follow if less than the entire Leased Premises be thus taken, or
transferred in lieu of such a taking, but to such extent that it would be
legally and commercially impossible for Tenant to occupy the portion of the
Leased Premises remaining, and impossible for Tenant to reasonably conduct its
trade or business therein.

 

24.02 Should there be such a partial taking or transfer in lieu thereof, but not
to such an extent as to make such continued occupancy and operation by Tenant an
impossibility, then this Lease shall continue on all of its same terms and
conditions subject only to an equitable reduction in rent proportionate to such
taking.

 

24.03 In the event of any such taking or transfer, whether of the entire Leased
Premises, or a portion thereof, it is expressly agreed and understood that all
sums awarded, allowed or received in connection therewith shall belong to
Landlord, and any rights otherwise vested in Tenant are hereby assigned to
Landlord, and Tenant shall have no interest in or claim to any such sums or any
portion thereof, whether the same be for the taking of the property or for
damages, or otherwise. Nothing herein shall be construed, however, to preclude
Tenant from prosecuting any claim directly against the condemning authority for
loss of business (including loss of goodwill), moving expenses, damage to, and
cost of, trade fixtures, furniture

 

15



--------------------------------------------------------------------------------

and other personal property belonging to Tenant; provided, however, that Tenant
shall make no claim which shall diminish or adversely affect any award claimed
or received by Landlord.

 

25.

NOTICES

 

25.01 All notices, statements, demands, requests, consents, approvals,
authorization, offers, agreements, appointments, or designations under this
Lease by either party to the other shall be in writing and shall be sufficiently
given and served upon the other party, (i) by depositing same in the United
States mail, addressed to the party to be notified, postage prepaid and
registered or certified with return receipt requested; (ii) by recognized
overnight, third party prepaid courier service (such as Federal Express),
requiring signed receipt; (iii) by delivering the same in person to such party;
or (iv) by prepaid telegram, telecopy or telex with delivery of an original copy
of any such notice delivered pursuant to (ii) or (iii) above to be received no
later than the next business day. Any such notice shall be deemed to be the
notice of a party hereto if given by the party actually providing such notice or
by such party’s legal counsel, or, with respect to Landlord, by Landlord’s
property management agent. Notice personally delivered or sent by courier
service, telegram, telecopy or telex shall be effective upon receipt. Any notice
mailed in the foregoing manner shall be effective three (3) business days after
its deposit in the United States mail. Either party may change its address for
notices by giving notice to the other as provided above. Any rejection or other
refusal to accept any such notice or the inability of the party giving such
notice to deliver same as the result of a change of address as to which no
notice of change has been given as provided herein shall be deemed to constitute
receipt of such notice by the party which is unable or unwilling to accept such
notice. For purposes of notice, the addresses of the parties shall be as
follows:

 

  (a) To Tenant, at the Leased Premises, with a copy to:

 

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, California 92660

Attn.: Robert E. Rich, Esq.

 

  (b) To Landlord, addressed to Landlord at the following addresses:

 

California State Teachers’ Retirement System

c/o CB Richard Ellis Investors, L.L.C.

865 South Figueroa Street

35th Floor

Los Angeles, California 90071

Attn.: Mr. Thomas Kirby

 

with additional copy to:

 

CB Richard Ellis, Inc.

715 Park North Boulevard

Suite 120

Clarkston, Georgia 30021

Attn.: Property Manager/ParkNorth Business Center

 

with additional copy to:

 

Epstein Becker & Green, P.C.

945 East Paces Ferry Road

Suite 2700

Atlanta, Georgia 30326

Attn.: John W. Boykin, Esq.

 

16



--------------------------------------------------------------------------------

26.

WAIVER

 

26.01 The waiver by Landlord of any breach of any term, covenant, or condition
herein contained shall not be deemed to be a waiver of such term, covenant, or
condition or any subsequent breach of the same or any other term, covenant, or
condition herein contained. The subsequent acceptance of rent hereunder by
Landlord shall not be deemed to be a waiver of any preceding breach by Tenant of
any term, covenant, or condition of this Lease, other than the failure of Tenant
to pay the particular rental so accepted, regardless of Landlord’s knowledge of
such preceding breach at the time of acceptance of such rent.

 

27.

EFFECT OF HOLDING OVER

 

27.01 If Tenant should remain in possession of the Leased Premises after the
expiration of the lease term and without executing a new lease, then such
holding over shall be construed as a tenancy from month to month, subject to all
the conditions, provisions, and obligations of this Lease insofar as the same
are applicable to a month to month tenancy, except that the rent payable
pursuant to subparagraph 3.01 hereof shall be 150% of the rent payable pursuant
to subparagraph 3.01.

 

28.

SUBORDINATION

 

28.01 This Lease, at Landlord’s option, shall be subordinate to any ground
lease, first priority mortgage, first priority deed of trust, or first priority
security deed (collectively, a “Superior Lien”) now or hereafter placed upon the
real property of which the Leased Premises are a part and to any and all
advances made on the security thereof and to all renewals, modifications,
consolidations, replacements and extensions thereof. Notwithstanding the
foregoing, in the event Landlord determines hereafter to encumber the Leased
Premises by any future Superior Lien, Landlord shall use reasonable, good faith
efforts to obtain a non-disturbance and attornment against from the holder of
any such future Superior Lien which is reasonably acceptable to both Tenant and
such holder, and which provides, at minimum, that the holder of such Superior
Lien shall not disturb Tenant’s possession of the Leased Premises except in
accordance with the terms of this Lease.

 

28.02 Subject to the terms of Section 28.01, Tenant agrees to execute any
documents required or desirable in Landlord’s opinion to effectuate such
subordination or to make this Lease prior to the lien of any such Superior Lien,
all such documents to be in form and substance reasonably acceptable to
Landlord. Subject to the terms of Section 28.01, if requested to do so, Tenant
agrees to attorn to any person or other entity that acquires title to the real
property encompassing the Leased Premises, whether through judicial foreclosure,
sale under power, or otherwise, and to any assignee of such person or other
entity.

 

29.

ESTOPPEL CERTIFICATE

 

29.01 Upon ten (10) days notice from Landlord to Tenant, Tenant shall deliver a
certificate dated as of the first day of the calendar month in which such notice
is received, executed by an appropriate officer, partner or individual, in the
form as Landlord may reasonably require and stating but not limited to the
following: (i) the Commencement Date of this Lease; (ii) the space occupied by
Tenant hereunder; (iii) the expiration date hereof; (iv) a description of any
renewal or expansion options; (v) the amount of rental currently and actually
paid by Tenant under this Lease; (vi) the nature of any default or claimed
default hereunder by Landlord and (vii) that Tenant is not in default hereunder
nor has any event occurred which with the passage of time or the giving of
notice would become a default by Tenant hereunder.

 

17



--------------------------------------------------------------------------------

30.

PARKING

 

30.01 Tenant shall be entitled to park in common with other tenants of Landlord.
Tenant agrees not to overburden the parking facilities and agrees to cooperate
with Landlord and other tenants in the use of parking facilities. Tenant agrees
to park all Tenant’s trucks in the parking spaces provided at the rear of the
Buildings. “Parking” as used herein means the use by Tenant’s employees, its
visitors, invitees, and customers for the parking of motor vehicles for such
periods of time as are reasonably necessary in connection with use of and/or
visits to the Leased Premises. No vehicle may be repaired or serviced in the
parking area and any vehicle deemed abandoned by Landlord will be towed from the
project and all costs therein shall be borne by the Tenant. All driveways,
ingress and egress, and all parking spaces are for the joint use of all tenants.
No area outside of the Leased Premises shall be used by Tenant for storage
without Landlord’s prior written permission. There shall be no parking permitted
on any of the streets or roadways located in the Project.

 

31.

MORTGAGEE PROTECTION

 

31.01 In the event of any default on the part of Landlord, Tenant will give
notice by registered or certified mail to any beneficiary of a deed or trust or
holder of a security deed or mortgage covering the Leased Premises whose address
shall have been furnished to Tenant.

 

32.

RULES AND REGULATIONS

 

32.01 This Lease is subject to such reasonable rules and regulations regarding
the use of the Project as may hereafter be adopted and promulgated by Landlord
and which shall be provided to Tenant in writing. In addition, Tenant shall
comply with all covenants, restrictions and other matters of record in the deed
records of the county in which the Leased Premises are located which affect or
encumber the Leased Premises, the Buildings or the Land.

 

33.

RELOCATION

 

[INTENTIONALLY OMITTED]

 

34.

BROKERAGE COMMISSIONS

 

34.01 Landlord’s Agent shall be entitled to receive a commission in the amounts
and upon such terms and conditions as may be contained in any applicable
commission agreement between Landlord and such party.

 

34.02 Tenant warrants and represents to Landlord that, other than Landlord’s
Agent, no other party is entitled, as a result of the actions of Tenant, to a
commission or other fee resulting from the execution of this Lease; and in the
event Tenant extends or renews this Lease, or expands the Leased Premises, and
any agent of Tenant is entitled to a commission in connection with such renewal
or extension, Tenant shall pay all commissions and fees payable to any party
engaged by Tenant to represent Tenant in connection therewith. Landlord warrants
and represents to Tenant that, except as set forth above, no other party is
entitled, as a result of the actions of Landlord, to a commission or other fee
resulting from the execution of this Lease; and in the event Tenant extends or
renews this Lease, or expands the Leased Premises, and Landlord’s Agent is
entitled to a commission under the above-referenced commission agreement,
Landlord shall pay all commissions and fees payable to Landlord’s Agent and any
party (other than Landlord’s Agent) engaged by Landlord to represent Landlord in
connection therewith. Landlord and Tenant agree to indemnify and hold each other
harmless from any loss, cost, damage or expense (including reasonable attorneys’
fees) incurred by the nonindemnifying party as a result of the untruth or
incorrectness of the foregoing warranty and representation, or failure to comply
with the provisions of this subparagraph.

 

18



--------------------------------------------------------------------------------

34.03 Landlord’s Agent, or employees of Landlord or its affiliates, are
representing Landlord and are not representing Tenant.

 

35.

DEFINITION AND LIABILITY OF LANDLORD

 

35.01 As used in this Lease, the term “Landlord” means only the current owner of
the fee title to the Buildings or the leasehold estate under a ground lease of
the Buildings at the time in question. Each Landlord is obligated to perform the
obligations of Landlord under this Lease only during the time such Landlord owns
such interest or title. Any Landlord who transfers its title or interest in the
Buildings is relieved of all liabilities for the obligations of Landlord under
this Lease to be performed on or after the date of transfer. Tenant agrees to
look solely to the transferee with respect to all matters in connection with
this Lease.

 

35.02 It is expressly understood and agreed that notwithstanding anything in
this Lease to the contrary, and notwithstanding any applicable law to the
contrary, the liability of Landlord hereunder (including any successor landlord)
and any recourse by Tenant against Landlord shall be limited solely and
exclusively to the interest of Landlord in and to the Project and Building, and
neither Landlord, nor any of its constituent partners or members, shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant. Under no circumstances shall Landlord be liable for injury to
Tenant’s business or for any loss of income or profit therefrom.

 

35.03 This Lease is being executed by CB RICHARD ELLIS INVESTORS, L.L.C., a
Delaware limited liability company (“CBRE Investors”), as investment manager on
behalf of Landlord. No present or future officer, director, employee, trustee,
partner, member, manager, retirant, beneficiary, internal investment contractor,
investment manager or agent of Landlord shall have any personal liability,
directly or indirectly, and recourse shall not be had against any such officer,
director, employee, trustee, partner, member, manager, retirant, beneficiary,
internal investment contractor, investment manager or agent under or in
connection with this Lease or any other document or instrument heretofore
executed in connection with this Lease. Tenant hereby waives and releases any
and all such personal liability and recourse. The limitations of liability
provided in this Article 35 are in addition to, and not in limitation of, any
limitation on liability applicable to Landlord provided by law or in any other
contract, agreement or instrument. Tenant further acknowledges that CBRE
Investors has entered into this Lease as an investment manager to Landlord and
Tenant agrees that all persons dealing with CBRE Investors must look solely to
Landlord (for which CBRE Investors is acting as investment manager) for the
enforcement of any claims arising under this Lease (subject to the limitations
upon Landlord’s liability as set forth above), as neither CBRE Investors nor any
of its affiliated entities (including, but not limited to CB Richard Ellis, Inc.
and CB Richard Ellis Services, Inc.) nor any of their respective officers,
directors, agents, managers, trustees, employees, members, investment managers,
partners or shareholders, assume any personal, corporate, partnership, limited
liability company, or other liability for any of the obligations entered into by
CBRE Investors as investment manager for Landlord.

 

19



--------------------------------------------------------------------------------

36.

PROHIBITED TRANSACTIONS

 

36.01 Tenant hereby acknowledges that Landlord is a unit of the California State
and Consumer Services Agency established pursuant to Title I, Division 1, Parts
13 and 14 of the California Education Code, Sections 22000 et seq., as amended
(the “Education Code”). As a result, Landlord is prohibited from engaging in
certain transactions with or for the benefit of any “employer”, “employing
agency”, “member”, “beneficiary” or “participant” (as those terms are defined in
the Education Code). In addition, Landlord may be subject to certain
restrictions and requirements under the Internal Revenue Code, 26 U.S.C. Section
1 et seq. (the “Code”). Accordingly, Tenant represents and warrants to Landlord
that (a) Tenant is neither an employer or employing agency nor a member,
beneficiary or participant; (b) Tenant has not made any contribution or
contributions to Landlord; (c) to Tenant’s actual knowledge, neither any
employer, employing agency, member, beneficiary or participant, nor any person
who has made any contribution to Landlord, nor any combination thereof, is
related to Tenant by any relationship described in Section 267(b) of the Code;
(d) neither Landlord, Landlord’s investment advisor, CBRE Investors, their
affiliates, related entities, agents, officers, directors or employees, nor any
Landlord board member, employee or internal investment contractor (both groups
collectively, “Landlord’s Affiliates”) has received nor will receive, directly
or indirectly, any payment, consideration or other benefit (other than those
expressly provided for in this Lease) from, nor do any of Landlord’s Affiliates
have any agreement or arrangement with Tenant or any person or entity affiliated
with Tenant relating to the transactions contemplated by this Lease; and (e) to
Tenant’s actual knowledge, no Landlord’s Affiliates have any direct or indirect
ownership interest in Tenant or any person or entity affiliated with Tenant.

 

37.

HAZARDOUS MATERIALS

 

37.01 As used in this Lease, the term “Hazardous Material” shall be deemed to
mean any flammable items, explosives, radioactive materials, hazardous or toxic
substances, material or waste or related materials, including any substances
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “infectious wastes”, “hazardous materials” or “toxic substances” now or
subsequently regulated under any federal, state or local laws, regulations or
ordinances including, without limitation, oil, petroleum-based products, paints,
solvents, lead, cyanide, DDT, printing inks, acids, pesticides, ammonia
compounds and other chemical products, chemicals known to cause cancer or
reproductive toxicity, asbestos, polychlorinated biphenyls (PCBs) and similar
compounds, and including any different products and materials which are
subsequently found to have adverse effects on the environment or the health and
safety of persons. Without limitation, Hazardous Materials shall expressly
include those substances and materials described in and under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of 1976, as
amended, 42 U.S.C. § 6901 et seq., and any applicable state or local laws or
regulations adopted pursuant to these acts.

 

37.02 Tenant shall not cause or permit any Hazardous Material to be generated,
produced, manufactured, brought upon, used, stored, treated, discharged,
released, spilled or disposed of on, in, under or about the Leased Premises, the
Buildings or the Project by Tenant, its affiliates, agents, employees,
contractors, sublessees, assignees or invitees (collectively, “Tenant Parties”);
provided, however, that nothing herein shall prohibit: (a) routine janitorial
and office supplies to be used and/or stored on the Leased Premises in the usual
and customary manner and quantities and in compliance with all applicable
environmental laws and regulations; and (b) etchants, adhesives, and other
materials to be used and/or stored on the Leased Premises that are reasonably
necessary to service and maintain Tenant’s equipment and that are used, stored
and disposed of in compliance with all applicable environmental laws and
regulations. Tenant shall indemnify, defend and hold Landlord harmless from and
against any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages), expenses

 

20



--------------------------------------------------------------------------------

(including, without limitation, attorneys’, consultants’ and experts’ fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage, or
contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, “Environmental Claims”)
arising from a breach of this prohibition by Tenant or any of the Tenant
Parties.

 

37.03 Except as expressly permitted above, in the event that Hazardous Materials
are discovered upon, in, or under the Leased Premises, the Buildings or the
Project, and/or any governmental agency or entity having jurisdiction over the
Project requires the removal of such Hazardous Materials, Tenant shall be
responsible for the removal and disposal of those Hazardous Materials arising
out of or related to the use or occupancy of the Leased Premises, the Buildings
or the Project by Tenant or any of the Tenant Parties. Tenant shall not,
however, be responsible for the removal and disposal of those Hazardous
Materials arising out of or related to the use or occupancy of the Leased
Premises, the Buildings or the Project by prior lessees of the Leased Premises,
or other lessees or owners of the Project, except to the extent Tenant or any of
the Tenant Parties have contributed to or exacerbated such pre-existing
condition. Notwithstanding the foregoing, Tenant shall not take any remedial
action in or about the Leased Premises, the Buildings or the Project, nor enter
into any settlement agreement, consent decree or other compromise with respect
to any claims relating to Hazardous Materials in any way connected with the
Leased Premises, the Buildings or the Project, without first notifying Landlord
of Tenant’s intention to do so and affording Landlord the opportunity to appear,
intervene or otherwise appropriately assert and protect Landlord’s interest with
respect thereto. Tenant immediately shall notify Landlord in writing of: (i) any
spill, release, discharge or disposal of any Hazardous Material in, on, under,
around or about the Leased Premises, the Buildings or any portion thereof, of
which Tenant has knowledge; (ii) any enforcement, cleanup, removal or other
governmental or regulatory action instituted, contemplated, or threatened
pursuant to any Hazardous Materials Laws of which Tenant has notice; (iii) any
claim made or threatened by any person against Tenant, any of the Tenant
Parties, the Leased Premises, the Buildings or the Project relating to damage,
contribution, cost recovery, compensation, loss or injury resulting from or
claimed to result from any Hazardous Materials of which Tenant has knowledge;
and (iv) any reports made to any governmental agency or entity arising out of or
in connection with any Hazardous Materials in, on, under, around or about or
removed from the Leased Premises, the Buildings or the Project, of which Tenant
has knowledge, including any complaints, notices warnings, reports or asserted
violations in connection therewith. Tenant also shall supply to Landlord as
promptly as possible, and in any event within five (5) business days after
Tenant first receives or sends the same, copies of all claims, reports,
complaints, notices, warnings or asserted violations relating in any way to the
Leased Premises, the Buildings or the Project or the use or occupancy thereof by
Tenant or any of the Tenant Parties.

 

37.04 If any lender or governmental agency shall ever require testing to
ascertain whether or not there has been any release of Hazardous Materials, then
the reasonable costs thereof shall be reimbursed by Tenant to Landlord upon
demand as additional charges if such requirement applies to the Leased Premises;
provided that, Tenant shall not be responsible for the cost of any such testing
unless there exists reasonably convincing evidence that Tenant or its employees,
agents or contractors caused the contamination or other hazardous condition or
that the Hazardous Materials otherwise emanated or were released from the Leased
Premises during the term of this Lease and that Landlord was not responsible for
such release. In addition, Tenant shall execute affidavits, representations and
the like from time to time at Landlord’s request concerning Tenant’s best
knowledge and belief regarding the presence of hazardous substances or materials
on the Leased Premises.

 

37.05 Landlord hereby in good faith represents and warrants, to the best of
Landlord’s knowledge and belief, that no Hazardous Materials are contained or
located in, on, or under the Leased Premises as of the date of this Lease.
Landlord shall not knowingly and/or wilfully cause the release of nor allow any
of Landlord’s agents to cause the release of, any Hazardous Materials in the
Project, except for routine janitorial and office supplies used and/or

 

21



--------------------------------------------------------------------------------

stored on the Project in the usual and customary manner and quantities and in
compliance with all applicable environmental laws and regulations. Landlord, at
its sole cost and expense, shall clean up, remove, remediate and repair any soil
or groundwater contamination or other damage or contamination materially
affecting the Leased Premises in conformance with the requirements of applicable
law from a release of any Hazardous Materials in the Leased Premises caused or
knowingly and willfully permitted by Landlord.

 

37.06 The respective rights and obligations of Landlord and Tenant under this
Article 37 shall survive the expiration or earlier termination of this Lease.

 

38.

MISCELLANEOUS PROVISIONS

 

38.01 Whenever the singular number is used in this Lease and when required by
the context, the same shall include the plural, and the masculine gender shall
include the feminine and neuter genders, and the word “person” shall include
corporation, firm or association. The obligations imposed upon each of the
entities identified as Tenant under this Lease shall be joint and several.

 

38.02 The headings or titles to paragraphs of this Lease are for convenience
only and shall have no effect upon the construction or interpretation of any
part of this Lease.

 

38.03 This instrument contains all of the agreements and conditions made between
the parties to this Lease and may not be modified orally or in any other manner
than by agreement in writing signed by all parties to this Lease.

 

38.04 Where the consent of a party is required, such consent will not be
unreasonably withheld or delayed.

 

38.05 This Lease shall create only the relationship of landlord and tenant
between Landlord and Tenant; no estate shall pass out of Landlord; Tenant has
only a usufruct, not subject to levy and/or sale and not assignable by Tenant
except as provided in paragraph 20.01 hereof.

 

38.06 Except as otherwise expressly stated, each payment required to be made by
Tenant shall be in addition to and not in substitution for other payments to be
made by Tenant.

 

38.07 All covenants and agreements to be performed by Tenant under any of the
terms of this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any abatement of rent.

 

38.08 No payment by Tenant or receipt by Landlord of a lesser amount than any
installment or payment of rent due shall be deemed to be other than on account
of the amount due, and no endorsement or statement on any check or payment of
rent shall be deemed an accord and satisfaction. Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
installment or payment of rent, or pursue any other remedies available to
Landlord.

 

38.09 Subject to paragraph 20, the terms and provisions of this Lease shall be
binding upon and inure to the benefit of the heirs, executors, administrators,
successors, and assigns of Landlord and Tenant. In the event of any conveyance
by Landlord of its interest in and to the Leased Premises, the Buildings or the
Land, all obligations under this Lease of the conveying party shall cease and
Tenant shall thereafter look solely to the party to whom the Leased Premises
were conveyed for performance of all of Landlord’s duties and obligations under
this Lease.

 

38.10 Tenant acknowledges and agrees that, whether or not such services are at
this time being provided to the Project, Landlord shall have no obligation to
provide guards or other security protection for the Leased Premises, and Tenant
hereby agrees that any and all

 

22



--------------------------------------------------------------------------------

security protection shall be the sole responsibility of Tenant. Furthermore,
Landlord and Tenant hereby agree that any such security services which may now
or hereafter be provided by Landlord may be discontinued by Landlord at any
time.

 

38.11 This Lease shall be governed by Georgia law.

 

38.12 Time is of the essence of each term and provision of this Lease.

 

38.13 Tenant shall not record this Lease or a memorandum thereof without the
written consent of Landlord. Upon the request of Landlord, Tenant shall join in
the execution of a memorandum or so-called “short form” of this Lease for the
purpose of recordation. Said memorandum or short form of this Lease shall
describe the parties, the Leased Premises and the lease term, and shall
incorporate this Lease by reference.

 

38.14 Landlord’s liability for performance of its obligations under the terms of
this Lease shall be limited to its interest in the Leased Premises.

 

[SIGNATURES CONTAINED ON FOLLOWING PAGE]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto who are individuals have set their hands
and seals, and the parties who are business entities have caused this instrument
to be duly executed by its proper officers and its corporate seal (if
applicable) to be affixed, as of the day and year set forth opposite the
respective signature blocks of such parties hereinbelow.

 

   

LANDLORD:

   

CALIFORNIA STATE TEACHERS’

RETIREMENT SYSTEM,

a public entity of the State of California

        By:  

CB RICHARD ELLIS INVESTORS, L.L.C.,

           

a Delaware limited liability company

           

Its: Investment Manager

 

Date:                            By:                  

--------------------------------------------------------------------------------

               

Its: Authorized Signatory

 

            By:                    

--------------------------------------------------------------------------------

               

Its: Authorized Signatory

 

   

TENANT:

   

CERADYNE, INC.,

a Delaware corporation, d/b/a

Ceradyne Thermo Materials

Date:                     

  By:              

--------------------------------------------------------------------------------

           

Print Name:

           

Print Title:

       

Attest:

               

--------------------------------------------------------------------------------

           

Print Name:

           

Print Title:

                [CORPORATE SEAL]

 

24



--------------------------------------------------------------------------------

EXHIBIT “A”

 

SITE PLAN

 

PARKNORTH

 

A Mixed-Use Development / Dekalb County, Georgia

 

LOGO [g67243g09e10.jpg]

 

25



--------------------------------------------------------------------------------

EXHIBIT “B-1”

 

FLOOR PLAN

 

PARK NORTH

696 PARK NORTH BLVD.

 

LOGO [g67243g87t60.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT “B-2”

 

FLOOR PLAN

 

PARK NORTH

780 PARK NORTH BLVD.

 

LOGO [g67243g77p08.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT “C”

 

TENANT’S ACCEPTANCE OF PREMISES

 

Tenant:

 

                                                                               
                                        
                                        
                                                         

Landlord:

 

                                                                               
                                        
                                        
                                                         

Date Lease Signed:

 

                                                                               
                                        
                                        
                                                         

Term of Lease:

 

                                                                               
                                        
                                        
                                                         

Address of Leased Premises: Suite              containing approximately
                     square feet, located at
                                                         

Commencement Date:

 

                                                                               
                                        
                                        
                                                         

Expiration Date:

 

                                                                               
                                        
                                        
                                                         

 

The above described premises are accepted by Tenant as suitable for the purpose
for which they were let. The above described lease term commences and expires on
the dates set forth above. Tenant acknowledges that it has received from
Landlord              number of keys to the Leased Premises. It is understood
that there is a punch list which will be completed after move-in and will be an
exhibit to the Tenant Estoppel.

 

TENANT

     

LANDLORD

           

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

(Type Name of Tenant)

     

(Type Name of Landlord)

 

By:           By:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   

(Signature)

         

(Signature)

   

(Type Name and Title)

         

(Type Name and Title)

 



--------------------------------------------------------------------------------

EXHIBIT “D”

 

SPECIAL STIPULATIONS RIDER

 

The following Rider is attached to and made a part of that certain Lease
Agreement dated December 17, 2003 (hereinafter referred to as the “Lease”), by
and between CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM, a public entity of the
State of California (hereinafter referred to as the “Landlord”), and CERADYNE,
INC., a Delaware corporation, d/b/a Ceradyne Thermo Materials (hereinafter
referred to collectively as the “Tenant”), for the lease of premises located in
and being commonly known and identified as Suites 100, Building 696, and Suite
122, Building 780, ParkNorth Business Center, 696 and 780 ParkNorth Boulevard,
Clarkston, Georgia 30021, consisting of a total of approximately 47,000 rentable
square feet (hereinafter referred to as the “Leased Premises”).

 

1. CONDITION OF LEASED PREMISES AND IMPROVEMENTS.

 

A. Landlord hereby agrees, at Landlord’s sole cost and expense, except as
otherwise herein indicated: (i) to add a ramp to the exterior of the portion of
the Leased Premises located within Building 696; and (ii) to make those certain
improvements to the portion of the Leased Premises, as are shown, depicted
and/or described on the Space Plan of Building 780 which is attached hereto as
Exhibit “D-1” and incorporated herein by specific reference thereto (hereinafter
referred to collectively as the “Landlord’s Work”). Tenant shall cooperate with
Landlord as necessary in order to facilitate the completion of the Landlord’s
Work in a complete and timely manner and, without limiting the foregoing, shall
provide to Landlord all information as may be required by Landlord’s architects,
engineers and contractors in connection therewith.

 

B. The Landlord’s Work shall be completed by Landlord as soon following the full
execution and delivery of this Lease as is reasonably practicable. The
Landlord’s Work shall be performed and completed, except as otherwise
specifically agreed, in accordance with Landlord’s usual Project standards and
shall, except as otherwise specifically provided in writing, be constructed
and/or installed generally at such cost, in such manner and utilizing such
Project standard materials and finishes and such quality of workmanship as
Landlord shall deem to be commercially reasonable in its sole and absolute
discretion with regard to leasehold space of similar size, type, location and
use in the Atlanta, Georgia area. The Landlord’s Work shall be deemed to have
been substantially completed for all purposes of this Lease upon the date that:
(i) all of the Building systems have been made operational to the extent
necessary to service the Leased Premises; (ii) Landlord has substantially
completed all the Landlord’s Work required to be performed by Landlord in
accordance with this Rider and the Lease (except for minor Punch List items, the
failure of completion of which would not materially impair Tenant’s use or
occupancy of the Leased Premises); and (iii) a certificate of occupancy has been
issued by the appropriate governmental building inspection entity having
authority to issue same in the jurisdiction where the Project is located, if
applicable, and a certificate of completion has been obtained from Landlord’s
architect or contractor certifying that the Landlord’s Work has been
substantially completed in accordance with the terms and provisions regarding
the Landlord’s Work as set forth herein or as may be otherwise hereafter agreed
to in writing (hereinafter referred to as the “Substantial Completion Date”).

 

C. Commencing not earlier than the date which is fourteen (14) days prior to the
date Landlord in good faith estimates to be the Substantial Completion Date,
Landlord shall permit Tenant or its agents or contractors to enter the Leased
Premises at Tenant’s sole risk prior to the Substantial Completion Date in order
to perform through Tenant’s own contractors, and at Tenant’s sole cost and
expense, such installation of phone and data systems and of Tenant’s trade
fixtures and equipment as Tenant may determine to be necessary to prepare the
Leased Premises for Tenant’s use and occupancy (hereinafter referred to
collectively as the “Tenant’s Installations”), at the same time that Landlord’s
contractors are working in the Leased Premises to complete the Landlord’s Work;
provided that, all such proposed Tenant’s Installations shall be non-structural
in nature. The foregoing license to enter the Leased Premises prior to the
Substantial Completion Date, however, is conditioned upon Tenant’s labor not
interfering with Landlord’s contractors or with any other tenant or its labor.
If at any time such entry shall cause disharmony, interference or disputes of
any nature whatsoever, or if Landlord shall, in Landlord’s sole but reasonable
judgment, determine that such entry, such work or the continuance thereof shall
interfere with, hamper or prevent Landlord from proceeding with the

 



--------------------------------------------------------------------------------

completion of the Landlord’s Work prior to the Anticipated Commencement Date,
then this license may be withdrawn by Landlord immediately upon written notice
to Tenant. Such entry shall be deemed to be under and subject to all of the
terms, covenants and conditions of the Lease Documents, and Tenant shall comply
with all of the provisions of the Lease Documents which are the obligations or
covenants of the Tenant.

 

D. Following the Substantial Completion Date, Landlord shall notify the Tenant
that the Landlord’s Work has been substantially completed. Tenant agrees that,
upon such notification, Tenant will promptly (and not later than two (2)
business days after the date of Landlord’s said notice) inspect the Leased
Premises and furnish to the Landlord a written statement setting forth any items
which, in Tenant’s opinion, remain to be completed (hereinafter referred to as
the “Punch List”). Upon Landlord’s request, Tenant will also from time to time
provide Landlord with updates of the Punch List reflecting the completion of any
items originally listed thereon. In no event, however, shall Landlord be
obligated to repair any defects in the construction of the Landlord’s Work of
which Tenant has knowledge or should have had knowledge which are not originally
listed on the Punch List, beyond a period of six (6) months after the
Substantial Completion Date. At any time after the Commencement Date, Landlord
may enter the Leased Premises to complete Punch List items, and such entry by
Landlord, its agents, servants, employees or contractors for such purpose shall
not constitute an actual or constructive eviction, in whole or in part, or
entitle Tenant to any abatement or diminution of rent, or relieve Tenant from
any obligation under this Lease, or impose any liability upon Landlord or its
agents, provided that Landlord shall use commercially reasonable efforts to
minimize interference with or disturbance of Tenant’s use or occupancy of the
Leased Premises.

 

E. Notwithstanding anything contained hereinabove to the contrary, Tenant hereby
agrees that Landlord’s liability for the cost of the construction and/or
installation of the Landlord’s Work shall be limited to and shall in no event
exceed a total of EIGHTY-TWO THOUSAND TWO HUNDRED FIFTY AND NO/100THS DOLLARS
($82,250.00) (hereinafter referred to as the “Improvement Allowance”). Any and
all of the costs of construction and/or installation of the Landlord’s Work
which are in excess of the amount of the Improvement Allowance, whether
resulting from change orders, requests for non-Project standard materials or
upgrades, any act or omission of Tenant which materially delays completion of
the Landlord’s Work or otherwise, shall be the sole and exclusive liability of
Tenant, and Tenant agrees to reimburse Landlord promptly upon the receipt of
demand by Landlord for such reimbursement accompanied by invoices or estimates
evidencing the costs actually incurred or anticipated to be incurred in the
construction and/or installation of the Landlord’s Work (hereinafter referred to
as the “Tenant’s Costs”). The total cost of installation and construction of the
Landlord’s Work shall be deemed to include, but shall not be limited to, the
cost of the actual demolition, construction and installation of the Landlord’s
Work, including labor and materials, all costs incurred in connection with plan
review, construction management and rough inspection, all costs incurred in
connection with the inspection and permitting of the Landlord’s Work and all
other hard and soft costs of construction. Prior to the commencement of the
construction of the Landlord’s Work, Tenant shall deliver to Landlord a sum
equal to the amount, if any, by which the contract construction price exceeds
the Improvement Allowance, and Landlord shall have no obligation to commence the
Landlord’s Work until this amount has been so deposited by Tenant. All other
amounts of the total cost of construction which exceed the Improvement Allowance
shall be delivered by Tenant to Landlord within ten (10) days following receipt
of written notice from Landlord of the amounts which are due, and payment of
amounts of the Tenant’s Costs when due shall be a condition precedent to
Landlord’s obligation to continue its performance of the Landlord’s Work.
Subject to the limitation set forth hereinbelow, any portion of the Improvement
Allowance which is in excess of the total cost of the Landlord’s Work may be
credited against Rent first coming due under this Lease; provided that, the
amount of such credit shall in no event exceed the sum of FOURTEEN THOUSAND
SEVEN HUNDRED SIXTY-TWO AND 67/100THS DOLLARS ($14,762.67) (which amount is
equal to one month of Base Rental as computed during the first 16 months of the
term). In the event, however, that any portion of the Improvement Allowance is
not so used or credited as provided for and permitted hereunder, then Landlord’s
obligations with respect to the utilization of any such unused and uncredited
portion of the Improvement Allowance shall terminate and expire and Tenant shall
have no further rights to any such remaining portion of the Improvement
Allowance. Furthermore, any amount of the Improvement Allowance which is not
expended within six (6) months following the date of full execution of this
Lease shall be forfeited by

 



--------------------------------------------------------------------------------

Tenant and Tenant shall have no further rights hereunder with respect to any
such unused portion of the Improvement Allowance.

 

F. Landlord’s property management agent, CB RICHARD ELLIS REAL ESTATE SERVICES,
INC., a Delaware corporation (hereinafter referred to as the “Construction
Manager”), shall supervise and manage the construction and installation of the
Landlord’s Work. Tenant shall pay Landlord’s Construction Manager a supervisory
and management fee equal to five percent (5%) of the actual total costs of
furnishing, installing and/or constructing the Landlord’s Work (hereinafter
referred to as the “Construction Management Fee”). In this regard, Landlord is
hereby expressly authorized, at Landlord’s sole option, to deduct the
Construction Management Fee from the Improvement Allowance prior to any
disbursement thereof, and the amount of the Improvement Allowance remaining
shall be reduced by the amount of any such portion of the Construction
Management Fee so deducted and applied by Landlord.

 

G. Landlord shall use reasonable diligence to attempt to complete the
construction of the Landlord’s Work on or before the Anticipated Commencement
Date as set forth on the Cover Page of this Lease. Notwithstanding the
foregoing, however, Landlord shall not be liable to Tenant if Landlord is for
any reason unable to substantially complete the Landlord’s Work and to deliver
possession of the Leased Premises to Tenant on or before such date, nor shall
Landlord’s non-delivery of the Leased Premises to Tenant on such date in any way
adversely affect this Lease or the obligations of Tenant thereunder with respect
to the Leased Premises.

 

H. Except for the Landlord’s Work as hereinabove provided, Tenant hereby accepts
the Leased Premises on an “as-is” basis and in its condition as of the date of
this Lease, and Landlord is hereby expressly relieved of and released from any
duty or obligation to make any other repairs, improvements or alterations to the
Leased Premises prior to or after the Commencement Date of the Term, except to
the extent Landlord may be otherwise required to make repairs under the express
terms and provisions of this Lease. Tenant hereby further acknowledges that
Landlord has made no representation as to the condition of the Leased Premises
or the suitability of the Leased Premises for Tenant’s intended use, except as
may be otherwise expressly set forth in this Lease.

 

I. Landlord hereby further acknowledges that Tenant presently contemplates the
completion, at Tenant’s sole cost and expense, of certain additional
non-structural interior improvements to the Leased Premises (hereinafter
referred to collectively as the “Tenant’s Work”). The nature and description of
the Tenant’s Work shall be subject to Landlord’s prior approval, which approval
shall not be unreasonably withheld or delayed. Upon approval by Landlord, Tenant
shall enter into a contract for the completion of the Tenant’s Work with a
construction contractor selected by Tenant, and approved by Landlord, with such
approval not to be unreasonably withheld or delayed. In this regard, Landlord
hereby grants its express written consent, in advance, to the use of Mallory and
Evans, having a mailing address of P.O. Box 447, Decatur, Georgia 30031, as the
general contractor with respect to the construction of the Tenant’s Work as
contemplated hereunder. The Tenant’s Work shall be designed, performed and
completed by reputable architects, engineers and contractors, the identity of
which shall be subject to Landlord’s prior approval, which approval shall not be
unreasonably withheld or delayed. Landlord shall have no responsibility for or
obligations in connection with the completion of the Tenant’s Work. The Tenant’s
Work shall be made, performed and completed in a good and workmanlike manner,
and shall fully comply with all codes, regulations and other requirements of all
applicable building and inspection authorities, including applicable provisions
of the Americans With Disabilities Act of 1990, as may be amended, and shall
also be subject to all of the other terms and provisions of this Lease relating
to modifications, alterations or other Work performed with respect to the Leased
Premises. The nature, construction and design of the Tenant’s Work shall at all
times be subject to Landlord’s review, inspection and approval, which approval
shall not be unreasonably withheld or denied, and shall be subject to all of the
terms and provisions of this Lease regarding modifications and alterations to
the Leased Premises. The Tenant’s Work shall be completed in accordance with
such reasonable rules, regulations and requirements as Landlord shall impose in
connection therewith. Landlord’s architects, engineers and agents may enter the
Leased Premises at all times during the period of the construction of the
Tenant’s Work for the purpose of inspecting and monitoring the progress and
state of completion of the Tenant’s Work, however, Landlord shall have no
obligation to inspect or review such construction. The Tenant’s Work shall in no
event be commenced until such time as Tenant provides Landlord with evidence of
such builder’s risk and worker’s

 



--------------------------------------------------------------------------------

compensation insurance and with such payment and performance bonds in form and
amount reasonably acceptable to Landlord as Landlord shall request or require or
which Landlord shall otherwise deem to be necessary or appropriate in Landlord’s
reasonable discretion. Tenant shall use due diligence to complete the Tenant’s
Work as soon as reasonably practicable following delivery of possession of the
Leased Premises to Tenant for this purpose. All construction activities
performed by Tenant or its contractors shall be conducted so as to use
reasonable efforts to minimize interference with the use and occupancy of the
Buildings or the Project by other tenants thereof. All materials, work,
installations, equipment and decorations of any nature whatsoever brought onto
or installed within the Leased Premises by Tenant or its contractors pursuant to
the provisions of this Lease shall be at Tenant’s sole risk, and neither
Landlord nor any party acting on Landlord’s behalf shall be responsible for any
damage thereto or loss or destruction thereof due to any reason or cause
whatsoever, excluding Landlord’s or any such party’s negligence or willful or
criminal misconduct. Tenant and its agents and contractors shall fully comply
with any and all legal requirements regarding construction permitting and
application for issuance of a certificate of occupancy with respect to the
Tenant’s Work, and Tenant agrees to indemnify and hold Landlord harmless from
and against any and all fines and other costs and expenses which may be levied
against or incurred by Landlord as the result of Tenant’s failure to comply with
its legal obligations as hereinabove set forth regarding the permitting,
inspection and approval of the Tenant’s Work. Tenant shall provide Landlord with
an as-built architectural drawing upon the completion of the Tenant’s Work.

 

J. Landlord shall clean the Leased Premises following the substantial completion
of the Landlord’s Work, including removal of all rubbish and debris. The costs
of the cleaning provided by Landlord pursuant to this Section shall not be
included in CAM Charges for the Buildings prior to Tenant’s occupancy of the
Leased Premises.

 

K. Neither Tenant nor the contractor shall be charged for, and Landlord shall
provide, parking (to the extent parking is available) for Tenant’s architects,
designers, contractors and subcontractors (including those people working on the
Tenant’s Work), electricity, water, toilet facilities and HVAC services during
the design period, the construction of the Tenant’s Work and during the move-in
period. All such equipment, areas and utilities shall be made reasonably
available to Tenant during the move-in period.

 

2. EARLY TERMINATION

 

A. Notwithstanding anything to the contrary contained in this Lease, Landlord
and Tenant hereby covenant and agree that Tenant shall be provided with the
right (hereinafter referred to as the “Early Termination Right”) to cancel and
terminate this Lease upon written notice (hereinafter referred to as the
“Termination Notice”) to Landlord that Tenant has been unable, after the
exercise of its best, good faith, bona fide efforts, to obtain any governmental
approvals lawfully necessary for Tenant’s intended use of the Leased Premises as
provided for hereunder (hereinafter referred to collectively as the
“Governmental Approvals”), on or before December 31, 2003 (hereinafter referred
to as the “Lease Cancellation Date”). At the time the Termination Notice is
provided, Tenant shall be required to provide Landlord with verifiable,
documented and convincing evidence of Tenant’s failure to obtain such
Governmental Approvals and of Tenant’s efforts to obtain same, and Landlord
shall have the right to independently verify that such Governmental Approvals
are required in connection with Tenant’s use of the Leased Premises and that
applicable governmental entities have, notwithstanding the good faith efforts of
Tenant, failed or refused to issue such Governmental Approvals prior to the
Lease Cancellation Date.

 

B. In the event that the Termination Notice is delivered to Landlord prior to
the Lease Cancellation Date and that Landlord has been provided with verifiable
evidence of the necessity of such approvals and the failure to issue same, then
this Lease shall terminate on the Lease Cancellation Date as designated and set
forth above. In such event, Landlord and Tenant shall be relieved of and
released from any and all of their respective duties, responsibilities and
obligations under this Lease accruing after the Lease Cancellation Date, and
Tenant shall on such date waive and relinquish all rights to occupancy, entry
and possession of the Leased Premises, shall vacate the Leased Premises and
remove all of its equipment, supplies, furnishings and other personal property
(if any) therefrom, in accordance with the terms and provisions of this Lease
and this Rider relating thereto, and shall forthwith surrender all rights to
possession of the Leased Premises to Landlord. Furthermore, in such event, the
full amount of any deposits

 



--------------------------------------------------------------------------------

previously paid by Tenant as provided for in Section 3.02 of this Lease,
together with any previously paid Tenant’s Costs as provided for in Section 1.D.
of this Exhibit “D”, shall be refunded in full to Tenant. However, in the event
Tenant fails to deliver the Termination Notice to Landlord prior to the Lease
Cancellation Date, or in the event that Landlord is unable to verify the need
for and failure after good faith efforts to obtain the Governmental Approvals,
then the Early Termination Right shall become null and void and of no further
force or effect, and shall be ineffective to terminate this Lease. Furthermore,
the Early Termination Right shall be null and void and of no further force or
effect at any time during which Tenant is in breach or default under the terms
and provisions of this Lease.

 

3. INSTALLATION AND REMOVAL OF EQUIPMENT. Landlord hereby acknowledges that
Tenant may install certain equipment and trade fixtures within the Leased
Premises to be used in connection with the operation of Tenant’s business, and
Landlord hereby consents to such installation, subject to such reasonable rules
and regulations as Landlord may from time to time impose with respect thereto.
Landlord further acknowledges that certain of the equipment may be the property
of the United States Government, to be used in connection with the performance
of any contracts with the United States Government (hereinafter referred to as
the “Government Equipment”), and that Tenant cannot guaranty that the Government
Equipment will be removed by the United States Government promptly upon the
expiration or earlier termination of the term of this Lease. Accordingly,
Landlord hereby agrees that Tenant shall be permitted to retain the use of the
Leased Premises for an additional period of not more than sixty (60) days beyond
the expiration or earlier termination of the term of this Lease, solely for the
storage of the Government Equipment pending its removal by Tenant or by the
United States Government, and for no other uses or purposes, subject to the
following terms and conditions: (i) Tenant shall pay Landlord Base Rental in the
amounts set forth in Section 27 of this Lease for the entire period any such use
continues, as if Tenant were holding over within the Leased Premises; (ii)
Landlord shall suffer or incur no responsibility or liability for any damage to
or loss of the Government Equipment; (iii) in the event the Government Equipment
fails to be removed within such sixty (60) day period, Landlord shall be
entitled to treat such Government Equipment as abandoned and to exercise all of
its available rights and remedies with respect thereto under the terms of this
Lease and under applicable law.

 

4. OPTION TO EXTEND LEASE TERM

 

A. Landlord hereby grants to Tenant two (2) options (hereinafter referred to
collectively as the “Options” and each individually as an “Option”) to extend
the term of this Lease for an additional period of thirty-six (36) consecutive
months each (hereinafter referred to collectively as the “Extensions” and each
individually as an “Extension”). The proper and valid exercise of the first of
the Options (hereinafter referred to as the “First Extension Option”), shall
extend the term of this Lease from the expiration date of the initial term of
this Lease for a period or thirty-six (36) consecutive months thereafter
(hereinafter referred to as the “First Extension Term”). The proper and valid
exercise of the second of the Options (hereinafter referred to as the “Second
Extension Option”) shall extend the term of this Lease from the expiration date
of the First Extension Term for a period of thirty-six (36) consecutive months
thereafter (hereinafter referred to as the “Second Extension Term”). In this
regard, Landlord and Tenant hereby stipulate, acknowledge and agree that, if the
First Extension Option is properly exercised by Tenant as provided for
hereinbelow, the First Extension Term shall commence on the day immediately
following the expiration date of the initial term of this Lease, and shall end
and terminate on the last day of the thirty-sixth (36th) full month following
such date, and that if the Second Extension Option is properly exercised by
Tenant as provided for hereinbelow, the Second Extension Term shall commence on
the day immediately following the expiration date of the First Extension Term,
and shall end and terminate on the last day of the thirty-sixth (36th) full
month following such date.

 

B. The lease of the Leased Premises during the period of the Extensions shall be
upon the same terms and conditions as are set forth in this Lease, and shall be
subject to all of the terms and provisions thereof, except as otherwise
hereinbelow provided. The First Extension Option shall be exercised only by
delivery of written notice to Landlord on or before August 1, 2008. The Second
Extension Option shall be exercised only by delivery of written notice to
Landlord on or before August 1, 2011. If Tenant fails to deliver to Landlord
written notice of the exercise of an Option within any such prescribed time
period, said Option and any succeeding Option shall lapse and expire and shall
become null and void and of no further force or effect,

 

37



--------------------------------------------------------------------------------

and thereafter Tenant shall have or possess no other or further right to extend
the term of this Lease. In addition, each Option shall be exercisable by Tenant
and the term of this Lease shall be extended only upon the express condition
that, at the time of the attempted exercise of any such Option, and at all times
prior to the commencement of the Extension applicable thereto, Tenant shall not
be in default under any of the terms or provisions of this Lease beyond any
applicable notice and/or right to cure period provided for in this Lease.

 

C. (1) The amount of monthly Base Rental which shall be payable by Tenant during
the First Extension Term shall be computed at the prevailing market rate for the
lease of property of similar type, location, size and use in the geographic area
where the Leased Premises are located, and shall be subject to the annual
increases in Base Rental as hereinafter provided for, all as determined on the
date which is one hundred eighty (180) days prior to the scheduled commencement
date of the First Extension Term (hereinafter referred to as the “First
Extension Term Rent Determination Date”). In this regard, Landlord and Tenant
shall make all reasonable efforts to reach an agreement as to the amount of
monthly Base Rental which shall be payable by Tenant during the First Extension
Term on or before the First Extension Term Rent Determination Date. However, if
for any reason whatsoever either Landlord or Tenant shall fail to agree in
writing as to the amount of monthly Base Rental which shall be payable by Tenant
during the First Extension Term prior to such date, then such amount of monthly
Base Rental shall be determined in accordance with the appraisal procedure
hereinafter set forth (hereinafter referred to as the “Three Appraiser Method”).

 

(2) The amount of monthly Base Rental which shall be payable by Tenant during
the Second Extension Term shall be computed at the prevailing market rate for
the lease of property of similar type, location, size and use in the geographic
area where the Leased Premises are located, and shall be subject to the annual
increases in Base Rental as hereinafter provided for, all as determined on the
date which is one hundred eighty (180) days prior to the scheduled commencement
date of the Second Extension Term (hereinafter referred to as the “Second
Extension Term Rent Determination Date”). In this regard, Landlord and Tenant
shall make all reasonable efforts to reach an agreement as to the amount of
monthly Base Rental which shall be payable by Tenant during the First Extension
Term on or before the Second Extension Term Rent Determination Date. However, if
for any reason whatsoever either Landlord or Tenant shall fail to agree in
writing as to the amount of monthly Base Rental which shall be payable by Tenant
during the Second Extension Term prior to such date, then such amount of monthly
Base Rental shall be determined in accordance with the above-referenced Three
Appraiser Method.

 

(3) Within fifteen (15) days following either the First Extension Term Rent
Determination Date or the Second Extension Term Rent Determination Date, if the
Three Appraiser Method is determined to be necessary hereunder, Landlord and
Tenant shall each appoint one (1) licensed real estate appraiser specializing in
the field of commercial real estate appraisal in the Atlanta, Georgia
metropolitan area, each of whom shall be recognized as ethical, experienced and
reputable within their field. The two (2) appraisers so selected by Landlord and
Tenant shall, within fifteen (15) days after they have both been appointed,
select a third appraiser possessing the same qualifications, licensing,
certifications and experience required of the Landlord’s and Tenant’s
appraisers, as set forth above. Within thirty (30) days after all three (3)
appraisers have been selected, each said appraiser shall make an independent
determination of the prevailing market rate of monthly Base Rental which shall
be payable by Tenant with regard to the lease of the Leased Premises during the
period of the applicable Extension, as compared to leasehold space of equivalent
type, location, size and use in the geographic area where the Leased Premises
are located. In the event that the three (3) appraisers fail to reach an
agreement as to the prevailing market rate of monthly Base Rental applicable to
the lease of the Leased Premises, the prevailing market rate of monthly Base
Rental shall be deemed to be the average of the two (2) appraisals which are
closest in amount and such amount shall constitute the monthly Base Rental
payable by Tenant during the period of such applicable Extension. In the event
that either Landlord or Tenant fails to appoint an appraiser as provided for
hereinabove for any reason whatsoever, then the appraiser appointed by the other
such party shall have the sole power to determine the amount of the prevailing
market rate of monthly Base Rental and such determination shall conclusively be
deemed to constitute the amount of monthly Base Rental which shall be payable by
Tenant during the period of such applicable Extension. Landlord shall pay all
fees and expenses relating to its appraiser, Tenant shall pay all fees and
expenses relating

 



--------------------------------------------------------------------------------

to its appraiser, and the fees and expenses of the third appraiser shall be
divided equally between Landlord and Tenant.

 

(4) Once the amount of annual Base Rental has been determined as set forth
hereinabove (and, accordingly, the monthly Base Rental), such amount of monthly
Base Rental shall be payable by Tenant during each of the first twelve (12)
months of any such applicable Extension to which such determination applies.
Thereafter, however, during the remaining period of any such applicable
Extension, the amount of annual Base Rental shall be increased annually by three
percent (3%) of the amount of monthly Base Rental which shall be payable by
Tenant hereunder during the twelve (12) month period of any such applicable
Extension immediately preceding the date of any such increase.

 

D. It is hereby specifically stipulated and agreed by Tenant that any and all of
the provisions of this Lease relating to the payment of CAM Charges, taxes,
insurance costs and utility surcharges, and relating to the payment of any and
all other amounts of additional rent, charges and expenses which are provided
for under this Lease, shall be and remain in full force and effect and shall be
fully applicable to the lease of the Leased Premises during the period of the
respective Extensions. Tenant hereby agrees to pay all such amounts, charges and
expenses relating to the lease and occupancy of the Leased Premises which are
required to be paid under the terms of this Lease during the period of the
respective Extensions, as such amounts become due.

 

E. Once the amount of monthly Base Rental which is payable by Tenant during the
period of any applicable Extension has been agreed upon or otherwise determined,
Tenant shall execute and deliver such lease extension agreements or other lease
documents as Landlord shall reasonably require in order to evidence the terms of
any such Extension as hereinabove provided for. In the event that such lease
documents accurately reflect and memorialize the matters provided for herein
regarding the extension of the term of this Lease, but the Tenant shall,
nevertheless, fail to execute and deliver said lease documents within fifteen
(15) days of the date Landlord delivers any such documents to Tenant, then, at
Landlord’s option, the applicable Extension to which such documents apply shall
lapse and expire and shall become null and void and of no further force and
effect as if the Option applicable thereto had never been exercised, and
thereafter, Tenant shall have or possess no other or further right to extend the
term of this Lease beyond the scheduled expiration date of the initial term of
this Lease.

 

F. The Options hereby provided for are personal to the Tenant and any permitted
assignees named herein. If Tenant subleases any portion of the Leased Premises
or assigns or otherwise transfers any interest in or under this Lease to any
person or entity prior to the exercise of an Option, then, at Landlord’s option,
such Option and any succeeding Option shall immediately lapse and expire and
shall become of no further force or effect. Correspondingly, if Tenant subleases
any portion of the Leased Premises or assigns or otherwise transfers any
interest in or under this Lease to any person or entity after the exercise of
the an Option but prior to the commencement of the period of the Extension
applicable to such Option, then, at Landlord’s option, such Option and any
succeeding Option shall immediately lapse and expire and become of no further
force or effect, as if said Option had never been exercised. Finally, if Tenant
subleases any portion of the Leased Premises or assigns or otherwise transfers
any interest in or under this Lease after the commencement of an Extension,
then, at Landlord’s Option, the term of this Lease shall expire and terminate
upon the expiration of the period of the Extension during which such sublease,
assignment or transfer occurs, and only the succeeding Option, if any, shall
lapse and expire and be of no further force or effect.

 

5. RIGHT OF FIRST REFUSAL.

 

A. Tenant shall have and is hereby granted a right of refusal (hereinafter
referred to as the “Right of First Refusal”) to lease those certain leasehold
premises identified as Suite 110, Building 696, ParkNorth Business Center, 696
ParkNorth Boulevard, Clarkston, Georgia 30021, consisting of approximately
10,913 rentable square feet (hereinafter referred to as the “Expansion
Premises”), the Expansion Premises being more particularly shown and depicted on
the Floor Plan attached to this Lease as Exhibit “B-1”. The Right of First
Refusal shall be exercisable by Tenant during the term of the Lease and any
extensions thereof in the event Landlord receives any bona fide offer from any
other party to lease all or any portion of the Expansion Premises, which offer
is acceptable to Landlord. In the event Landlord receives any

 



--------------------------------------------------------------------------------

such bona fide offer, Landlord hereby agrees to notify Tenant in writing of the
terms of any such bona fide offer, and thereafter, Tenant shall have five (5)
business days from the date of such notice to irrevocably exercise its Right of
First Refusal by delivery of written notice to Landlord.

 

B. If Tenant elects to exercise the Right of First Refusal, then Tenant shall
execute a lease or such other appropriate lease amendment documents as Landlord
shall reasonably require for the purpose of evidencing such election and the
terms of such expansion within fifteen (15) days of the date of receipt of such
documents from Landlord. Any such lease or lease amendment documents shall be
based upon terms and conditions identical to those terms and conditions set
forth in such bona fide offer, and shall in all other material respects be
consistent with the terms and conditions of this Lease, to the extent not
inconsistent with such bona fide offer.

 

C. Landlord and Tenant hereby expressly agree that, in the event that Tenant
exercises its Right of First Refusal and that, pursuant thereto, Tenant’s lease
of the Expansion Premises would extend for a period beyond the scheduled
expiration date of Tenant’s lease of the Leased Premises as provided herein,
then Tenant’s exercise of the Right of First Refusal shall also be deemed to
constitute Tenant’s election to extend its lease of the Leased Premises for an
additional period commencing on the scheduled expiration date of Tenant’s lease
of the Leased Premises as provided herein and ending coterminously with Tenant’s
lease of the Expansion Premises. Such extension of Tenant’s lease of the Leased
Premises shall be upon the same terms and conditions as are set forth in this
Lease, except that Base Rental shall be computed at prevailing market rates in
effect at the time of such extension.

 

D. In the event that Tenant has exercised its Right of First Refusal hereunder
at any time prior to the commencement of any of the applicable Extensions as
provided for in Section 4 of this Exhibit “D” hereinabove, Tenant’s exercise of
any applicable Option shall be deemed to constitute Tenant’s election to extend
the term of the Lease with respect to both the Leased Premises and the Expansion
Premises, and for this purpose, the term “Leased Premises”, as used in said
Section 4 of Exhibit “D” hereof, shall be deemed to expressly include the Leased
Premises and the Expansion Premises. Moreover, the Right of First Refusal may be
exercised by Tenant only with respect to the entire portion of the Expansion
Premises which are the subject of such bona fide offer.

 

E. In the event Tenant fails to exercise its Right of First Refusal or to
execute a lease or lease extension documents within the time periods set forth
hereinabove, then Landlord shall be entitled to lease such portion of the
Expansion Premises to the party making such bona fide offer upon the terms and
conditions set forth in such bona fide offer, without further notice to Tenant.
The Right of First Refusal shall lapse and expire and become of no further force
or effect if at any time Tenant is in default under this Lease and fails to cure
such default within any applicable notice and right to cure periods which may be
provided for therein.

 

F. The Right of First Refusal herein provided for is personal to the Tenant
named on the first page of this Lease (and any permitted assignee) and may not
be exercised by any assignee or subtenant of Tenant without Landlord’s express
written consent.

 

G. The Right of First Refusal herein provided for is and shall be hereby
expressly made subject and subordinate to any extension rights of any other
tenant of the Project with respect to the Expansion Premises, to the extent any
such rights are in existence as of the date of final execution and delivery of
this Lease; specifically, the rights of Service Express, Inc., a South Carolina
corporation, pursuant to the terms of its lease dated May 8, 2001.

 

6. RIDER CONSTRUCTION. Except as may be otherwise herein expressly provided, the
terms used in this Rider shall have the same meaning and definition as set forth
in the Lease. In addition, in the event of any inconsistency or conflict between
the terms and provisions of this Rider and the terms and provisions of the
Lease, the terms and provisions of this Rider shall be controlling and shall
prevail over and shall supersede any such inconsistent or conflicting terms or
provisions contained in the Lease.

 

* * * END OF RIDER * * *

 



--------------------------------------------------------------------------------

EXHIBIT “D-1”

 

SPACE PLAN

 